Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 1 of 42 PageID #: 213
                                                                                                  30/

       COMMONWEALTH OF MASSACHUSETTS
       COUNTY OFVWORCESTER                                                                AFFIDAVIT OF SERVICE

              L   NO fm       Ci n”)       BYOdCUf                        ,   being ﬁrst duly sworn on oath deposes and


       say:   That I   am a citiz'en of the United States over the age of 21 years; that I have no

       interest whatsoever in the                  within entitles matter; that       I   am a regularly appointed Deputy

       Sheriff of Worcester            County, Massachusetts, and as such have the power to serve                                   civil



       process within the said County.




                                       n
                                           ‘-
                                                 Worcester County             Sheriff’s   Ofﬁce
                                            ”I

                                                 P.O.   Box 1066 Worcester, MA 01613
                                                  (508) 752-1 1 00
                                                  2/10/2021

                                 I   hereby       certify   and   return that on 2/9/2021 at 10: 11   AM      I


                                 sewed a true and aﬂested copy of the TEMPORARY




                                                              W
                                                                                IN FORMA
                                 RESTRAINING ORDER, SUMMONS, ORDER-MOTION
                                                                            foliowlng manner:
                                 PAUPERIS, COMPLAINT In this action in the
                                 To wit, by delivering in hand to AIDAN T KEARNEY
                                                                                   at 111

                                 MASON ROAD JEFFERSON, MA 01522.



                              “14W
                                 Norman Brodeur
                                 Deputy Sheriff




       Date:              l          2           2.!                  WW
                                                                     Donna M. Belanger/ Notary
                                                                     My Commission Expires October 30 2026
                                                                                                              Public




                                                                                                    \i
                                                                                                         HM) m          {>1‘iufi'xL'3-Uizl‘



                                                                                                      EDntc   i,(9_gl_f                        ll




                                                                                                      LN          "‘
                                                                                                                       M-   K   Eveéilic_ls____é




                                                                   Page 1
Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 2 of 42 PageID #: 214




                        >‘5\       *   ~



                                                   STATE 0F RHODE ISLAND
                  lumuiiéuitp‘_ hgllnnur
                             Id:




                      \¢
                      \6'005 ‘safe/
                                                     -
                                                            SUPERIOR COURT


  Plaintiff                                                                    Civil Action File Number
                                                                      '




  Ashley SaintAngeloPPA Anthony                    St.   Angelo                PC-202 l -00224




 ‘ijiéiii'iﬁdibiﬁ     camplex
  Providence/Bristol County
  250 Beneﬁt Street
  Providence RI 02903
 1101) 222-3250

                                            TEMPORARY RESTRAINING ORDER
      In the above-entitled cause          it is    ordered that the       same be     set   down   for hearing
                                                                                                                  0nd)
                                                                                                                         the prayer(s) for a
preliminary injtmction contained           m the Complaint on 02/1 9/2021 at 2pm (Courtroom 16, 4m Floor); and that, m
the   meantime and until     further order of the court


      1.    The Plaintiff’s prayer for a Temporary Restraining Order‘rs                       GRANTED
      '2.
            The Defendant, Aidan Kearney,  is hereby restrained from interfering with, molesting, harassing,

            threateningannoying or contacting the Plaintiff in any manner, directly or indirectly.

      3.    This restraining order shall expire on 2/19/21.

      4.    OTIER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN IGARNBY, FORTHWITH.

 Entered as an Order of the court on                          BY ORDER 0F:
  1/25/2021.                                                  ls/ Marybeth         Rachiele
              -




                                                                  Clerk
                                                              ENTER:
                                                              ls/ Melissa     E. Dan'gan
                                                              Associate Justice




sc—CMs—ls         (revisedxuly 2020)

                                                                                                                                  101'   suparior   Com
                                                                                                                                          ‘I|Cb& EnSto‘
                                                                                                                                    Ii' II:

                                                                                                                                     {11,     1c island




                                                                                                                                                          log;

                                                                          Page 2
Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 3 of 42 PageID #: 215




                                                 STATE OF RI-IODE ISLAND
                                                    SUPERIOR COURT
                                                       SUMMONS
                                                                                               Civil Action File Number
       .
                                                                                               PC-2021~00224
                                                                                                                                                                            '




 Plaintiﬂ"                                                                                     Attorney for the Plaintiff or the Plaintiff
 Ashley Saint Angelo ppa Anthony SL Angelo                                                     Ashley Saint Anglo
 v.                                                                                            Address of the Plaintiffs Attorney or the Plaintiff
 Aidan KeameyJuh'arme Kearney
 Defendant

 Licht Judicial   Complex                        :
                                                     ‘



                                                                                       5
                                                                                               Address         o_f   the Defendant
                                                                                                       Mason RD
                                         ‘
                                                                                                                                ‘
                                                                                   "
 Providence/Bristol County                               i

                                                                     :jj                       1-1 1                        .            ;..
                                                                                                                                                   v




                                                                     "

 250 Beneﬁt Street                   .
                                                                           '
                                                                                   f"-
                                                                                               JeffeISOn        MA       01522
 ProvidenceRI 02903                                                                        ~                                               .




 cum 222‘3250




                             I   ~
                                                              1
                                                                    ¢me ownership! mam“                              '
                                                                                                                         nanceA'pctauon or control of a motor
                                         'e‘d                                                                                                          "a
vehicle, or unless otherwise pro‘vi
                                             ~
                                                             1n. Rulé 13(a),                    your answ                 ust state as                      counterclaim any related
claim which   you may have   agmm        the                      lalnnff or .you wxlljhereaﬁcr be barred from                                                 making such claim 1n
any other action.                                                              .       .
                                                                                                                                    :.         .




                                                                         "
This   Summons was   generated on 1/12/2021                                    -:.--,-;:-.             /s/.   Henry Km'ch
                                                                                                       Clerk



                                 Witness the seal/watermazk of the Supeliot Court




                                                                                                                                                                                                  ‘



sc—CMS~1_ (xeyisedluly 2020)                                                                                                                                               T????Q'?’
                                                                                                                 .
                                                                                                                                                                                \A      I



                                                                                                                                                                                      nf Superior Cour!
                                                                                                                                                                  Ofﬁa.ﬂ: of Cicrk
                                                                                                                                                                         tin .m’.
                                                                                                                                                                                  “Providence 6'9 Bristol
                                                                                                                                                                  (   um                      lslnn
                                                                                                                                                                       \‘mvitlvncc,   Rhoda




                                                                                                 Page 3
Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 4 of 42 PageID #: 216




                                              STATE OF RHODE ISLAND
             jmﬂnéﬂ ”ﬁlm“      ‘




                                    .
                                                      SUPERIOR comnt-                    ~




Plaintiff                                                                                    Civil Action File‘Numbgr
Ashley Saint Angelo ppa Anthony             St.   Angelo                                     PC—2021-00224
                   .



 v.

Aidan KearneyJulianﬁe Kearney
Defendant



                                                      PROOF OF SERVICE
      lhereby   certify that       on the date below Iscrve. a copyof .thls Summons, complamt, Language Assistance
                                                           ‘




Notice,   and all other required documents’recj                ed herethh upon   the   Defendant Aidan Kearney, by delivering




         as noted below.




      D With a'guardian or cohservator offhé Défendép
        Name    ofperson and designation

  D By delivgﬁng said papers to the atiomcy general or an assistant attorney general if serving the state.
  U Upon apuinc corporation, body, or authon'ty by delivering said papers to any ofﬁcer, director, or
        manager.
         Name    ofperson and designation




                                                                Page   1   ofz


                                                                                                                        Tme Copy Attesi
sc-CMs-l     (revised July 2020)
                                                                                                                          51M )ﬂ     ¢-

                                                                                                                    0f Ciel!   of Superior COB“
                                                                                                            ofﬁce
                                                                                                                                 d. eNthistol
                                                                                                            Cou\-.t.. .ofProvII’
                                                                                                                    I

                                                                                                                                 (mic Island
                                                                                                                 ProviJcn cc.




                                                                    Page 4
    Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 5 of 42 PageID #: 217




                                                         STATE OF RHODE ISLAND
                                                                       SUPERIOR COURT.                                    ~~




         'Upon a private coxporatipn, domestic or foreign
            U By delivering said papers to an ofﬁcer or a managing or general agent.
                'Name ofperson and designation
            D By leaving said papers at the oﬁce ofthe corporation with a person employed therein.
                Name     of person and dwignation
            D By delivering said papers to an agent authon'zed by appointment or by law to receive service ofprocess.
                Name of authorized agent
                Ifthe agent‘1s one designated        by statute                to recexve servxce further notice as required by statute                              was g’ven
                as noted below.


                                                "
          D Iwas unable to make segy"


    SERVICE. DATE:
                               Month?- Day                        ,5
                                                                                                  '




    Signature       fSHBRIFF or DEPUTY SHERIFF                                     '1
                                                                                        CONSTABLE




    State   of
    County of

                                                     ‘

                                                                                             3:
          Onthis                    day of               .v                                              before me, thc undersigned notary public, personally
_

                                                 "                     “
    appeaxed
                                                     ‘    ’
                                                              ‘            "       ‘

                                                                                        5                                       .D    personally   known          to the notary
                                                                                                                 V




    or      D    'proved       to     the    notary           through                   satisfactory                 ev1dence    of     identiﬁcation,            which            was
    _
                     I
                                                                                                        to   be the person who signed above in                my presence,
    and   who swore      or afﬁrmed to the notary that the contents ofthe document are h'uthful to the best of his or her                                                                  V




    knowledge.
                                                                                            NOW Public:
                                                                                            MY commission expires;
                                                                                            Notary identiﬁcation number;
                                                                                        Page 2 of2




                                                                                                                                                             Tm: Copy Attesl
    SC-CMS—l       (revised July 2020)
                                                                               »

                                                                                                                                                                   3“”?   f:   M
                                                                                                                                                            ol'   Ciclk of Superior
                                                                                                                                                                                    Court
                                                                                                                                                   C-fﬁcc
                           .
                                                                                                                                                                                          Bristol
                                                                                                                                                          mus: mf Pto/idmce
                                                                                                                                                                                    3'.
                                                                                                                                                   (‘0-
                                                                                                                                                                            Inland
                                                                                                                                                          Pluvi Ecncz: bode
                                                                                                                                                                      i'




                                                                                                      Page 5
                 Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 6 of 42 PageID #: 218


                                                                                                           .   n.       4...    u. "r            .n.   I   .   oo-   .   Jw-   - u   um)   ‘   {\u— pa nu        v
                          ...   .   ..
                                                                 '
             '-.....-.-c~»—-
f
.
    '

         .
               :u-ulu "f:                w «m.- $ .Ja “Fm! pm“
                                     .....                           A2351:                          ..—:<9."":.”‘1'..-
                                                                                                                    4i
                                                                                                                               32:th :3          t_JL.._:. ~P- 4-
                                                                                                                                                  4—.I_ .... .... .      -—    oo'    E&Li‘r
                                                                                                                                                                                      ..-_.n_.....-.
                                                                                                                                                                                                     r‘.‘   saw
                                                                                                                                                                                                            -1
                                                                                                                                                                                                                        ---:_ss.'.v.
                                                                                                                                                                                                                        _.....——'
                                                          -
                .:‘_.-—-—                -——--—-——-*-
                                                                                            H




                                                                                                                                   ”PROVIDENCE PLANTATIONS

                                                                                        I




                                                                                       i



                                                                                       I




                              rWeaﬂa                                                   t'


                              35mm m 9mm                             é RI"? a4;                       a Sr-Mﬁ/t’                        ?&Ngbgp 2533.4
                          “m                 ﬂow    mum; mt Am {m9 ﬂ? 07m                                                                                                                                                                   .




                                                                                                                                                                                                                                            .u.




                       Jnﬁjw                        qsggzgmc         Mfr»)? v
                                               g                                                     :29?ng                                                                                                                                 u—




                              ”IMAM                Z!)        Idérém                   £54m                                                                                                                                    izays



                                                                                                                                                                                                                                P‘H




                   W.
                                    '
    ,‘
                                                                ORISERIlMOTIonFomrA’umRIs                                                                                .
                                                                                                                                                                                                                 mum.
                                                                                                                                                                                                                                    £2
                      \
                                                         Eishm‘byordm’edﬁmtmc                                         eﬁﬁmerﬂbafmdmﬂkxpondmtmayﬁle                                                               Lu      >‘
                                                                                                                                                                                                                 °             (mu
                                ﬂieconmla'mtpcﬁﬁomorapycd'witbom                                                entﬂtheﬁlingfccandfhnthedulyanﬁomnd
                                                                                                                    '

                                    oﬁcarinacmrdanmwith'l‘iﬁe‘ﬁ Chmter5(                                                  ,             ns,andpioaess)ofﬂleRhodeIsIand                                                         ”21
                                    Generallmshzllmvcwifhn                                  charge   m the                     Wcﬁﬁonm U DefrmdanﬁRmpundmt my
                          ~

                                    andall mminnnswﬁomplaintshrpeﬁtiongmoh§urdms and all oﬂler quuimd. dnanméntx 5n                     ,-



                                ﬂﬁsmtbrmontcharge.                                 [i
                                                                                                          ‘




                                                                                   I



                      U             GRANTED: ItishaebymdmlfdtbatﬂlcﬂmainﬁWPeﬁﬁunerDDcﬁudmﬂRspundmmaymdn
                                Wmautclmge.
                                ﬁansaipts                                      l.




                      U DENIED                                                 ll




                                                                               U



                              ‘mcccdvasaﬁmlmufmcom
                                                   P
                                                                               l
                                                                                                        HT] @{MIﬁ/L,
                                                                                                        Isl

                                                                       L                                Clef;
                                                                                                                An                           _




                                                                                                                                                                                                 .
                                                                           l
                                                         ..


                                                                                                        Isl                    Lyh’dsz                         2kg
                                                                           i
                                                                                                        Judidalemm
                                                                           i




                                                                       i


                                                                                                         Tme Cupy Atlas!
                                                                       i
                                                                                                                    1-1621.
                                                                       l
                                                                                                Oiﬁceo         Clerk ofSupcrior Conn
                                                                       5                        Cctmties       omevidcnce 8: Bristol
                                                                                                     Provldcnco. kl. a. .c Island
                                                                       i




                                                                                                                                                                                                     "Hue COPY
                                                                                                                                                                                                                      Meg

                                                                                                                                                                                                       x;
                                                                                                                                                                                                                 M
                                                                                                                                                                                                          Jterl of Supcﬁor
                                                                                                                                                                                                                                    Court
                                                                                                                                                                                           0mm       of   C
                                                                                                                                                                                                                          lmsLBerI
                                                                                                                                                                                                       '10
                                                                                                                                                                                           (jg, ~_‘.u(\
                                                                                                                                                                                                   A-r‘JnLul‘d'v‘31-“




                                                                                                                 Page 6
Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 7 of 42 PageID #: 219




       COMMONWEALTH OF MASSACHUSETTS
       COUNTY 0F WORCESTER                                                          AFFIDAVIT 0F SERVICE

              I,   Norman Brod eur                             4      being ﬁrst duly sworn on oath deposes and


       say:   ThatI    am a citizen of the United          States over the age of 21 years; that I      have no


       interest     whatsoever in the within entitles matter; that I               am a regularly appointed Deputy

       Sheriff of Worcester       County, Massachusetts, and as such have thepower to serve                                     civil



       process within the said County.




                                        P.0.   Box 1066 Worcester, MA_01613
                                        (508) 752-1 1 00                        '211 0/2021



                              I   hereby   certify   and   return that aﬂer attempting personal

                              service   on 2/9/2021 at 10:11          AM   I   servéd a true'and attested

                              Copy of the TEMPORARY ResrRAINING ORDER, SUMMONs,
                              ORDER-MOTION IN FORMA PAUPERIS, COMPLAINT in this
                              action in the following manner: To wit, by leaving at _the last
                              and usual place of abode of JULIANNE KEARNEY, by.delivering
                              in hand to AIDAN KEARNEY, at 111 MASON ROAD JEFFERSON,

                              MA 01522      and by mailing      15‘   class to   JULIANNE KEARNEY at
                              the above address on 2/10/2021.




                              Norman Brodeur
                              Deputy Sheriff




       Date:        Feb. lo 202.!
                   _——_—1——
                                                             Donna M. Belangerl Notary
                                                             My Commission
                                                                                                WO7mPublic
                                                                                      Expires October               30,_
                                                                                                                        '




                                                                                                                            2026
                                                                                                                1       l
                                                                                                                    l           "I
                                                                                                                                     I   E   r:
                                                                                                                                                  2 F c C— 7

                                                                                                            ‘Qlw-A/\
                                                                                                            I


                                                                                                            K

                                                                                                            \




                                                                                                                l
                                                                                                                    mk      *        M   K. Rﬁdiir‘l?          E
                                                                                                                1




                                                            Page 7
    Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 8 of 42 PageID #: 220




                                                         v


                                                             STATE OF-RHODE ISLAND
                                                                   SUPERIOR COURT


                  Plaintiff                                                               Civii   Action File Numbe'r
                  Ashley Saint Angelo     PPA Anthony St Angelo            v

                                                                                          PC-202 1-00224
                        v.

                  ygfeudant_\
r       '


                 'ZTulianneKeam'e‘)?
‘4          --
                 :Licht Judicial'Compl'ei’

             _
                 Providence/Bristol     Comty
                 250 Beneﬁt Street
                 Providence RI 02903
                 (401) 222-3250


                                                      TEMPORARY RESTRAINDTG ORDER
                   In   the.   above-enﬁtled cause   it is   ordered that the same be set            down   for hearing   on the prayer(s) for a
         preliminary injunction contained in the‘Complaint                     on   02/1 9/2021 at   2pm   (Courtroom   16,4 th Floor); and that,
    .
            in the      meantime and until further order of the court

                   l.    The Plaintiffs prayer for a Temporary Restraining Order is                   GRANTED.

                   2.    The Defendant, Julianne Kearney,             is       hereby restrained horn interfering with, molesting,
                         harassing, threatening, annoying or contacting the Plaintiff in         any manner, directly or indirectly.

                   3.    This restraining prder shall expire 2/19/21.


                   4.    OTHER:

          A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
        DEFENDANT, JULIANNB KEARNEY, FORTHWITH.

                 Entered‘as an Order of the court on                 BY ORDER 0F:
                 1/25/2021.                                          ls/       Marybeth Rachiele
                                                                     Clerk
                                                                     ENTER:
                                                                     /s/ Melissa E.        Darigan
                                                                     Associate Justice




                                                                                                                                  True Copy must

                                                                                                                                        1.   £44 4-
    SC—CMS—I 8                 (revised July 2020)                                                                        0m   ce ofCleHc' of Superior Court
                                                                                                                          Counties of‘ Prov!dcnce.& Bristol
                                                                                                                              Providence, thdc island




                                                                                                                                                               c?   AA   9‘
                                                                                 Page 8
Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 9 of 42 PageID #: 221


                                                                                                                                                                          .._




                                                                                                                                                                          ._




                                                      STATE OF RHODE ISLAND
                           -   -



                   M
             .lusriL
                                      —1I\

                                   ‘-‘/'7    .
                                                         SIJPERIOR COURT                                                                                            ......——-.__—.




                                                                              SUMMONS'
                                                                                           Civil Action File   Number
                                                                                       '




                                                                                           PC-2021-00224
 Plaintiff                                                                                 Attorney for the Plaintiff or the Plaintiff
Ashley Saint Angelo ppa Anthony St. Angelo                                                 Ashley Saint Angelo
 v.                                                                                        Address 'of the Plaintiff’s Attorney or the Plaintiff
Aidan Kearney,Julianne Keamey                                                              129 Roger Williams AVE
Defendant
                                                                               '




Licht Judicial         Complex                                                     u
                                                                                           Addr   s   of the Defendant
ProvidencelBristol County                                                                                  ~




250 Beneﬁt Street
ProvidencevRI 029 03
(401) 222—3250


To THE DEFENDAN'f




    As provided 1n Rule 13(a) of 'thc Slips?                      .
                                                                          ’
                                                                                                                 U

                                                                  'o          'OWncrshi ‘zmamtenance operatlon or control
the complaint'ls for damagefansmg'o       o              ~
                                                                                                                                        of a motor



any other action.

This   Summons was generated on                    1/28/‘2b21..       >




                                                 Witness the seallwatermark of the Supen‘or Couﬂ




                                                                                                                                        Tnu: Copy Auca-t


                       I
                                                                                                                                              MM-
SGCMS - 1 (rewsed July 2020)                                                                                                     Ofﬁce ofCletk ofSupcrior Court
                                                                                                                                 Counties of Pravldcnce & Bristol
                                                                                                                                    vaidcncc, Rhoda    Island




                                                                                            Page 9
Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 10 of 42 PageID #: 222




                                                      STATE OF RHODE ISLAND
                                                            SUPERIOR COURT
 Plaintiff                                                                                       Civil Action File Numb er
 Ashley Saint Angelo ppa Anthony                  St.   Angelo.                                  PC-2021-00224
 V.

Aidan Kcamchuﬁanne Kearney
Defendant



                                                            PROOF 0F SERVICE




                                             '    '




      Name ofauthorizeci‘é        z
                                      ‘n't


                                                                                       ”1'1
       Ifthe agent   1s   one design“            d by sta         miﬁ'icisélrﬁc               erné-ticevéasje‘duired   by statute was given
                                                                                                            A
                                                                                                  .-   z.



       asnoted below.



   U With a guardian or conservatér ofthe D'eféndan                          v
                                                                                   _



      Name   ofperson and designation

   D By delivering said papers to the attorney general or an assistant attorney general if sewing the state.
   D Upon a public corporation, body, or authority by delivering said papers to any oﬁcer, director, or
      manager.
       Nanie ofperson and desigatiOn



                                                                  Page   I   of2


                                                                                                                              True Copy   lattes:
                                                                                                                                                    _




                 .
                                                                                                                              '%I./¥»A¢
 C‘CMS‘J- (Iewsed     3313’   2020)                                                                                Ofﬁce ct Clerk ofSupcrior Court
                                                                                                                       Counties ofl’mvidcncc 6'4 Gusto!
                                                                                                                           Plovidcncc. Rhoda Isl. mu‘




                                                                      Page 10
Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 11 of 42 PageID #: 223




                Juuic () lmlnu-         1dcmqu     Hrmor
                                                               STATE 0F RHODE ISLAND
                              —   u     -   v
                                                                 SUPERIOR COURT
       Upon a private             coiporation, domestic or foreig:
        D By delivering said papers to an ofﬁcer or a managing or general agent.
            Name    ofperson and designation
        D By leaving said papers at the ofﬁce of the coxporation with a petson employed therein.
            Name    ofperson and dmignation
        D By delivering said papers to an agent authorized by appointment or by law to receive service of process.
            Name of authorized agent
            Ifthe agent           1s   one designed by statute. to recelve      semce            ffn'ther      notice as required    by statute was given
            as noted below.



       D I was unable to make sqﬂiﬁej'a’ﬁérgthé £0116??ng"(éas§ﬁaﬁlé"aft¢mpis


 SERVICE DATE:




                                                                                                         3th   "undersxglcd notary public, personally
appeared
                                                           '

                                                                                                                  D     personally   known     to the notary

or      D     proved              to        the      nomfy‘ through                   ‘
                                                                                             ~

                                                                                                 .
                                                                                                                   of     identiﬁcation,       which      was    .




                                                                              :"t'o       be the person who signed above 1n                   my    presence,
vand   who swore         or   aﬁrmed              to the notary that the contents   of the document are                 truthﬁJl to the   best of his or her
Imowledge.
                                                                          Notary Public:
                                                                          My commission expires.
                                                                         Notary identiﬁcation number.
                                                                        Page 2 of 2




                                                                                                                                              Tmc Copy Ants:

                     .
                                                                                                                                                   1.   M   i.
                                                                                                                                     Ofﬁce o Clerk ofSunerior Court
SC-CMS-l (rewsedquly 2020)                                                                           ‘
                                                                                                                                     Counties of Providence 8: Banal
                                                                                                                                          Providence. Rhoda lslm. d




                                                                            Page 11
Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 12 of 42 PageID #: 224

                                                                                             "
            .—.   v—        -—,.          a   P.

            J     ...   .    .     .ra.   t .x.              '.¢‘..:--—                      l[--——-——               —                 ~--I   -    u.       --   .--.       ulna.-   ...-.'       .       1x... ...n..         .




 ”A-. '22.;13"                                                                                        '5 aW’LﬂWﬂ-‘i’                                              J"
                                                       A_-Jagwh“
                        :.££_-'-,.\m~._r               HIM}.                                                                            “.23       -"‘"-"-"”...:.-r"  .-..u            5m"       'xfp-r            aver;           ---fn.1..w.
:T-  ..l

     ~ L_mn“                                       .
                                                            Fﬁb                                            I.—.—$.———.                              .-....‘_..._..——_———_               _:_‘_y..__._,              ...r                ..__'..
                                                                                                                                                                                                                                                                 I




                                                                                         H                                                                                                                                                                       .




                                                                                         II.

                                                                                         41                                       .




           szAIBanHODBISIANDmlD
                                                                                         I    .
                                                                                                  _




                                                                                                      WELL) WW;                               mmmmmmmus


    away 952» 3+.          #ngm               Aw                4:
                                                                                                          fl        Sv-Mfé’a                  Cﬁ‘éy‘g’i’x‘mm

    JJ 20m -.w‘zl.'Arz! mt ﬂuM-{m ﬂ}? 07(1'
                                                                                                                                                                                 _
                                                                                                                                                                                                                           r.
     19% a §?Wnc Kamlney .0 ngﬁefg/                                                                                                                                                           i                                        '
                                                                                                                                                                                                                                       d_     m
                                                                                                                                                                                                                                              4-.
     ”(mum              ﬂ                 {1M4                                      km            0155761
                                                                                                                         ‘




                                                                                                                                                        .
                                                                                                                                                        ’
                                                                                                                                                                                                                           g
                                                                                                                                                                                                                           O 0 5:
                                                                                                                                                                                                                           I
                                                                                                                                                                                                                              z "“
                                                                                                                                                                                                                                       —.
                                                                                                                                                                                                                                       z'
                                                                                                                                                                                                                                              N
                                                                                                                                                                                                                                             '—
                                                       omiERI'iMO'JIONmBomm rwmzm
                                                                                                            .



                                                                                                                                                                        .
                                                                                                                                                                                                                           gig;
                                                                                                                                                                                                      .                    9-            '
                                                                                                                                                                                                                                             '2".

        GRAN'IED‘Iﬁshmhyordm’edmatﬁ:
                                                                                                                          '   '
                                                                                                                                       eﬁﬁonerUDcfmdanﬂRmpondmnmayﬁle                                                      5k:                   53‘:
        mwmplahgpeuﬁm, orapwlwimmm                                                                                            ofmemingfmmmatthedmymhoﬁmd                                                                   ?_5     E         "1'
        omcummrammmmq‘g, Chapmsc                                                                                                                    mdpmcess)ofﬁmnhodcxs1and
                                                                                                                                                                                                                           “v”
                                                                                                                                                                                                                                       :35'  '



        GmeralLawsshaIlme                                                             lkchargcmthc                                                eﬁtiorxm'ﬂDefmdant/Rmpoudmtany
                                                                                                                                                                                                                                   '
        anﬂall suminnnsm,                          whims brpcﬁﬁunx, Inch                                                              nrdm, andall oﬁnrmqtﬁredducuménts in
        mmmmmmme.                                                                   Ii                          .
                                                                                                                                                                             .




   :1      GRANTED:                  Itishaebyammédmmenmmmeuﬁmumwmmmmymm
                                           -"                                                                                                                                                                                                                '

           ﬁanscﬁptswiﬁoutchmge.                                                                                      _                                                                                      ..
                                                                                                                                                                                                                               '




                                                                                -!I                                                                                                                                                                      '




   u DENIED                                                                         H




     chasTOHIIemfﬁmcomtT
                                                                                                           ls,       WKQc/mdbf
                                                                                l


                                                                                l
                                                                                                           WW {MAL
                                                                                                           Judiciaem

                                                                                i



                                                                                                                1m: Copy Anm
                                                                                l




                                                                            l
                                                                                                                    ¢£ lad]
                                                                                                      Ofﬁce o Clerk ofSupcrior Conn
                                                                                                                                       //.



                                                                           i
                                                                                                      Commas otpmidcnceez Bristol
                                                                                                         Providcuco.          ktw: Island
                                                                           E


                                                                          h
                                                                                                                                                                                                                          Tm}: Copy Atlest
                                                                         I
                                                                                                                                                                                                                                                     t
                                                                                                                                                                                                                                                 O

                                                                       ﬂ                                                                                                                                   Ofﬁce ofClerk of Superior (Tour!
                                                                                                                                                                                                           Counties ofProvideno:                     & m‘ixtol
                                                                                                                                                                                                              -
                                                                                                                                                                                                                  Providence. Rhoda Island

                                                             Il      ~_“£=.-'




                                                         I




                                                                                                                     Page 12
           Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 13 of 42 PageID #: 225


                                                        STATE OF RHODE ISLAND
                                                             SUPERIOR COURT


  Plaintiff                                                                        Civil Action File   Number
  Ashley Saint Angelo               PPA Anthony St.       Angelo                   PC-2021-00224
           V.

  Defendant
  Julianne Kearney
  Licht Judicial          Complex
  Providence/Bristol County
  250 Beneﬁt            Street
  Providence RI 02903
  (401) 222-3250


                                               TEMPORARY RESTRAINING ORDER
      In the above-entitled cause             it   is   ordered that the same be set         down    for hearing   0n the prayer(s) for a
                                                                                                                    4th
preliminary injunction contained in the Complaint on 03/03/2021                         at   2pm (Courtroom   16,       Floor); and that, in
the   meantime and until            further order 0f the court


      1.        The   Plaintiff’s   prayer for a Temporary Restraining Order                  is   GRANTED.

      2.        The Defendant, Julianne Kearney,          hereby restrained from interfering with, molesting,
                                                                   is

                harassing, threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


      3.        This restraining order shall expire on 3/3/21.

      4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, JULIANNE KEARNEY, FORTHWITH.

  Entered as an Order of the court on                              BY ORDER OF:
  2/ 17/2021.                                                      /s/   Marybeth Rachiele
                                                                   Clerk
                                                                   ENTER:
                                                                   /s/   Melissa E. Darigan
                                                                   Associate Justice




SC-CMS-18             (revised July 2020)



                                                                         Page 13
           Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 14 of 42 PageID #: 226

                          WA
                          ul-       '
                                                        STATE OF RHODE ISLAND
                           p’9       e°                         SUPERIOR COURT
                              ODE n59



  Plaintiff                                                                        Civil Action File   Number
  Ashley Saint Angelo               PPA Anthony St.       Angelo                   PC-2021-00224
           V.

  Defendant
  Aidan Kearney
  Licht Judicial          Complex
  Providence/Bristol County
  250 Beneﬁt            Street
  Providence RI 02903
  (401) 222-3250


                                               TEMPORARY RESTRAINING ORDER
      In the above-entitled cause             it   is   ordered that the same be set         down    for hearing   0n the prayer(s) for a
                                                                                                                    4th
preliminary injunction contained in the Complaint on 03/03/2021                         at   2pm (Courtroom   16,       Floor); and that, in
the   meantime and until            further order 0f the court


      1.        The   Plaintiff’s   prayer for a Temporary Restraining Order                  is   GRANTED.

      2.        The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                           is

                threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


      3.        This restraining order shall expire on 3/3/21.

      4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                              BY ORDER OF:
  2/ 17/2021.                                                      /s/   Marybeth Rachiele
                                                                   Clerk
                                                                   ENTER:
                                                                   /s/   Melissa E. Darigan
                                                                   Associate Justice




SC-CMS-18             (revised July 2020)



                                                                         Page 14
       Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 15 of 42 PageID #: 227



                    /   WA   I   ﬂ
                                               STATE OF RHODE ISLAND
                                                  SUPERIOR COURT
                        ””4005 .5959                 SUMMONS
                                                                   Civil Action File       Number
                                                                   PC-202 1 -00224
Plaintiff                                                          Attorney for the Plaintiff 0r the Plaintiff
Ashley Saint Angelo ppa Anthony               St.   Angelo         Ashley Saint Angelo
V.                                                                 Address 0f the Plaintiff’s Attorney 0r the Plaintiff
Aidan Kearney,Julianne Kearney                                     129 Roger Williams AVE
Defendant                                                          Rumford RI 029 1 6

Licht Judicial     Complex                                         Address of the Defendant
Providence/Bristol County                                          111   Mason RD
250 Beneﬁt       Street                                            Jefferson        MA   01522
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, Julianne Kearney:
     The above-named             Plaintiff has brought       an action against you in said Superior Court in the county
indicated above.          You    are hereby   summoned and         required t0 serve        upon   the Plaintiff’s attorney,   Whose
address    is listed     above, an answer to the complaint which               is   herewith served upon you within twenty (20)
days   after service      of this    Summons upon you,       exclusive 0f the day 0f service.

     If   you    do so, judgment by default will be taken against you for the
                fail t0                                                                                    relief   demanded   in the
complaint. Your answer must also be ﬁled With the court.

     As provided    Rule 13(a) 0f the Superior Court Rules 0f Civil Procedure, unless the relief demanded in
                        in
the complaint is for damage arising out of your ownership, maintenance, operation, or control of a motor
vehicle, 0r unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other   action.


This   Summons was           generated on 1/28/202 1.                    /s/   Henry Kinch
                                                                         Clerk



                                          Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2020)




                                                                   Page 15
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 16 of 42 PageID #: 228

                WA
               ”ME  /
                          "'


                        $4005
                                '




                                Ewe
                                    Q
                                            STATE 0F RHODE ISLAND
                                                    SUPERIOR COURT
Plaintiff                                                                           Civil Action File     Number
Ashley Saint Angelo ppa Anthony           St.   Angelo                              PC—2021-00224
V.

Aidan Kearney,Julianne Kearney
Defendant



                                                     PROOF OF SERVICE
     I   hereby certify that 0n the date below       I   served a copy 0f this   Summons,   complaint, Language Assistance
Notice, and       all    other required documents received herewith           upon the Defendant, Julianne Kearney, by
delivering 0r leaving said papers in the following manner:


     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode with a person of             suitable age     and discretion
          then residing therein.
          Name



                 —of person of suitable age and discretion
           Address of dwelling house or usual place of abode


           Age
           Relationship t0 the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is   one designated by   statute to receive service, further notice as required   by   statute   was given
           as noted below.




     U With a guardian 0r conservator of the Defendant.
          Name    0f person and designation

     D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers t0 any ofﬁcer, director, 0r
           manager.
           Name    of person and designation




                                                             Page   1   of2




SC-CMS-l         (revised July 2020)




                                                               Page 16
       Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 17 of 42 PageID #: 229



                  i.“ I‘    '
                                                   STATE OF RHODE ISLAND
                                                       SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing 0r general agent.
        Name 0f person and designation
      U By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      U By delivering said papers to an agent authorized by appointment or by law to receive service                            of process.
       Name 0f authorized agent
        If the agent is   one designated by         statute to receive service,          fuﬁher notice as required by statute was given
        as noted below.



     U Iwas unable to make service after the following reasonable attempts:


SERVICE DATE:                         /        /                                       SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                    or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                          0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State 0f

County of

     On this                day of                               ,
                                                                     20       ,
                                                                                  before me, the undersigned notary public, personally
appeared                                                                                            U     personally   known   to the notary

0r    U     proved     to       the       notary    through          satisfactory        evidence    of     identiﬁcation,     Which     was
                                                                          ,
                                                                              to   be the person    Who    signed above in     my   presence,
and Who swore 0r afﬁrmed              to the notary that the contents             0f the document are truthful to the best 0f his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l       (revised July 2020)




                                                                      Page 17
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 18 of 42 PageID #: 230


                                                     STATE 0F RHODE ISLAND
                    MI.)
                         g
                          4         <9                    SUPERIOR COURT
                             ODE ‘59



  Plaintiff                                                                   Civil Action File   Number
  Ashley Saint Angelo             PPA Anthony St Angelo                       PC-2021-00224
         V.

  Defendant
  Julianne Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                            TEMPORARY RESTRAINING ORDER
    In the above-entitled cause            it   is   ordered that the same be set     down   for hearing   0n the prayer(s) for a
preliminary injunction contained in the Complaint on 02/19/2021 at                    2pm   (Courtroom   16, 4 th Floor); and that,
in the   meantime and until         further order 0f the court


    1.        The   Plaintiff’s   prayer for a Temporary Restraining Order            is   GRANTED.

    2.        The Defendant, Julianne Kearney,          hereby restrained from interfering with, molesting,
                                                              is

              harassing, threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


    3.        This restraining order shall expire 2/19/21.

    4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, JULIANNE KEARNEY, FORTHWITH.

  Entered as an Order of the court on                         BY ORDER OF:
   1/25/2021.                                                 /s/   Marybeth Rachiele
                                                              Clerk
                                                              ENTER:
                                                              /s/   Melissa E. Darigan
                                                              Associate Justice




SC-CMS-18           (revised July 2020)



                                                                    Page 18
           Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 19 of 42 PageID #: 231



                          ul-
                           p’9
                                 i

                              ODE ‘59
                                     '




                                     e°
                                                         STATE 0F RHODE ISLAND
                                                                     SUPERIOR COURT


  Plaintiff                                                                             Civil Action File   Number
  Ashley Saint AngeloPPA Anthony                         St.   Angelo                   PC-202 1 -00224
           V.

  Defendant
  Aidan Kearney
  Licht Judicial          Complex
  Providence/Bristol County
  250 Beneﬁt            Street
  Providence RI 02903
  (401) 222-3250


                                                TEMPORARY RESTRAINING ORDER
      In the above-entitled cause              it   is    ordered that the same be set            down    for hearing   0n the prayer(s) for a
                                                                                                                         4th
preliminary injunction contained in the Complaint on 02/19/2021                              at   2pm (Courtroom   16,       Floor); and that, in
the   meantime and until             further order 0f the court


      1.        The   Plaintiff’s    prayer for a Temporary Restraining Order                      is   GRANTED.

      2.        The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                                is

                threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


      3.        This restraining order shall expire on 2/19/21.

      4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                                   BY ORDER OF:
      1/25/2021.                                                        /s/   Marybeth Rachiele
                                                                        Clerk
                                                                        ENTER:
                                                                        /s/   Melissa E. Darigan
                                                                        Associate Justice




SC-CMS-18             (revised July 2020)



                                                                              Page 19
               Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 20 of 42 PageID #: 232

                                                                                                I




                                                                               STATE 0F RHODE ISLAND
                                                                                                I
                                                                                                    SUPERIOR COURT__'_'_""
                                                                                                                                                                                   "           —'   fmnm       _—
                                                                                                              SUMNIONS

                                                                                                                                      Civil Action File                      Number
                                                                                            l
                                                                                                                                      hr‘ nnn1 nrvvsn
                                                                                                |
                                                                                                                                      f k/‘AUA 1 'UULL‘f
     Plaintiff                                                                                                                        Attorney for the Plaintiff or the Plaintiff
     Ashley Saint Angelo ppa Anthony                                     St.        Angelo                                            Ashley Saint Angelo
     v.                .
                                                                                                                                      Address of the Plaintiff’s Attorney or the Plaintiff
     Aidan Keamey,1111ianne Keamey                                                          ‘




     Defendant                                                                              1
                                                                                                          .   .       ,
                                                                                                                                  2




     Licht Judicial        Complex                                                                  5E
                                                                                                                                      Address of t_he Defendant
                                                                                            I




     Providence/Bristol County                                                 ,5
                                                                                    -


                                                                                            g
                                                                                                         _,
                                                                                                                                      '1_11     MasonRD
     250 Beneﬁt Street                                ‘
                                                                                            [
                                                                                                                       _1,
                                                                                                                                  I
                                                                                                                                      Jefferson                 MA   01522
     ProvidenceRI 02903                                             1m:
                                                  u           “            -




     (401222- 3250                                                ,4_~‘:
                                                                                _V‘—.._.Z:-




     TO THE DEFENDANT, Turtle Boy Sports
         The above—named Plamnff has brought an actlon agamst you in said Supenor Court 1n the county
     indicated above You are hereby summoned énd requlred .tQ serVe Upon the Plamtlft’s attorney, whose.
                                                                                                                                                                                                                                   I




     address 1s lisfed above, an answer t_o me complamt whjCh ls herewuh served upon you w1th1n twenty (20)}?
                                                                                                                                                                                                                               V




     days aﬁer serv1ce of this Summons upon yQu,= excluswe thh'e day of serv1ce

          If   you   fall to
                                 do so, Judgment by- default wﬂl be taken agamst you                                                                                              for.   the rehef      demanded   in   the_;,_f

     complaint.      Your answer must       also be ﬁled wlth the court                                                                                                                    ,        ,




          As prov1ded 1n Rule      of the Supenor Coult Rules ‘of C1y11 Procedure unless the relief demanded 1n
                                         13(a)_
     the complaint         ls         damage
                                  arising 0u_t 0f yOur oWnérshjp, mamtenance operatlon 0r control of a motor
                                for
-‘

     vehicle, or unless otherwise prov1ded 1n Rule 13(a),. your_ an_sWer must state a‘s
                                                                                        a counterclaim any related
     claim Which you            may have agamst                            the Plamtlff or                                        you           will- thereafter             be barred from making such claim 1n
     any other action.                                    -          »                                                                                 >
                                                                                                                                                            -   v    -   -




                                                                                                                              ‘




     This   Summons was           generated on 1/1 2/2021                                                         f
                                                                                                                      :1".-

                                                                                                                                      f5:

                                                                                                                                        '
                                                                                                                                            ‘


                                                                                                                                                 /s/       Henry     chh
                                                                                        |
                                                                                                                                            -'-';Clerk



                                                                                        |




                                                          Witness the seal/watermark of the Superior Court




     SC—CMS—l        (revised July 2020)




                                                                                                                                      Page 20
                      Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 21 of 42 PageID #: 233


                                                                         SETATE                                              0F RHODE ISLAND
                                                                                                                                                                                                                                                  '   '   '—


                                                        —"—_—_PSUJPERi—6ﬁ—COTITRT"                                                                                                                                                .         .




Plaintiff                                                                                                                                                                                     Civil Action File Number
                                                                                              I




Ashley Saint Angelo ppa Anthony                                 St.           Angelo                                                                                                          PC-2021—00224
                         ‘



v.                                                                                            i




Aidan Keamey,Julianne Kearney                                                                 |




Defendant                                                                                 I




                                                                                          |




                                                                                                                    PROOF OF SERVICE
                                                                                          i




          I       hereby certify that on the date below                                                             I   served a copy. of this                             Summons, complaint, Language Assistance
Notice, and                    all   other required documents recelved herew1th                                                                                           upon the Defendant Julianne Kearney, by
                                                                                                                                                          ‘   '




                                                                                                  followmg manner:
                                                                                                                                                                                              '




delivering or leaving said papers in the
                                                                                                                                                                            '




              D With the Defendant personally
              D       At the Defendant     s   dwellmg house                                                   or usual place of                      abode Wlth a person of su1table age and discretion
                                                                                                                                        ‘g
                                                                                                                ~
                      then residing therem.             .
                                                                          “I
                                                                                                  .
                                                                                                          \
                                                                                                                                                                      -                                           *   ‘       '




      I
                  '




                  a
                      Name of person 0f Suitable                age and d1scret10n
 r»

              r
                      Address of dwelling house or usual place of abode



                                                                                                                        ”
          L

              =‘~:='Relat‘ionshjﬁ’to.‘the      Defendaht                 ,-
                                                                                                               :.




              D Wlth an agent allthOTlZed by appomtment or by law to receive service of process
                                                                 '




                      Name    of authorized    a'geht       -
                                                                                                                                    ‘                                           V   ._




                      If the agent is   one designated by                                         statute                   _to   receive service, further notlce as requlred by statute                                              was given
                                                                                                                                                                  ‘




                      asnotedbelow.                                  -




                                                                                      i
                                                                                                              .{-
                                                                                                                        t5                            ,                             .             .   ‘
                                                                                                                                                                                                          .
                                                                                                                                                                                                              ‘
                                                                                                                                                                                                                          ,




                                                                                                                                                                                         (I


              U With a guardian or conservator o‘f the Defendant                                                                                  V
                                                                                                                                                                          3.)}:
                                                                                                      '




                      Name    of person and     designatior|1


          D By delivering said papers to the {attorney general or an assistant attorney general if serving the state.
          D Upon a public corporation, body, 0r authority by delivering said papers to any ofﬁcer, director, or
                      manager.                                                    l

                                                                                  v




                       Name     of person and designation




                                                                              i

                                                                                                                                   Page      1   of2




SC—CMS-l                     (revised July 2020)




                                                                                                                                        Page 21
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 22 of 42 PageID #: 234


                                                              STATE OF RHODE ISLAND
                                                                                                                                                                           '




                                                       ----——+—3SUPER10R                                                                         COURT
     Upon      a private corporation, domestiic 0r foreign:
      U By delivering said papers to an éfﬁcer or a managing or general agent.
             Name of person and designatiop
      D      By leaving said papers at the ofﬁce of the                                                                  corporation with a person employed therein.

             Name 0f person and designation
      U By delivering said papers to an agent authorized by appointment or by law t0 receive service of process.
             Name of authorized agent                                                                                            ‘




             If the agent is   one designated                by- statute to recelve servjcé,                                                                       fuﬁher notice as required by statute was given
                                                                              I
                                                                                            ‘           '    ‘   '
                                                                                                                             '
                                                                                                                                         '                     '     '




             as noted below.



     D   I   was unable   to   make       sefvyicé          éﬁér theVfollQWinﬂg'i’rca‘sbnzabl‘e                                                                    aft‘éniipt‘s‘;
                                                                                                                                                                                     '




                                                       H'



SERVICE DATE-                            ~/   =    »



                                                             /                                      ~                                        .
                                                                                                                                                          SERVICE FEE$
                                                            ‘7'
                                                                                                                         '

                                                                                                                                     "
                               Month              Day                                 Year                                                                                                  r




slgnature of SHERIFF. or                 DEPUTY SHERIFF or‘CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                                                                                         or       DEPUTY SHERIFF or CONSTABLE MUST BE
NOTARIZED
                                     ‘




Signature


State of

County of
                                                                                                ¥



                                                                                  ’




      On this                   day of                                                 .,
                                                                                                                             ,20                 before             me    the under51gned notary public, personally
                                                                                                                         ‘
                                                                                                                     '


                                                                                                “                                                                          '
                                                                                                                                                                               "
appeared
                                                                      ‘




                                                                          I
                                                                                      -*
                                                                                                            ,~                                        ‘
                                                                                                                                                           '




                                                                                                                                                                                    U     personally   known   to the notary

or       D      proved     to    V
                                     the          notary                              through                                    satlsfactory                  V‘eVideriCe           of     identiﬁcation,     which     was
                                                                      I

                                                                                                                                             {to'   be the person                   who    signed above in     my   presence,
and   who swore        or afﬁrmed to the notary that the contents of the                                                                                           document         are truthﬁll t0 the best of his or her

knowledge.                                                            !




                                                                                                                                     Notary Public:
                                                                      I




                                                                                                                                     My commission expires:
                                                                      i
                                                                                                                                     Notary identiﬁcation number:
                                                                                                                                 Page 2 of 2




SC—CMS—l          (revised July 2020)
                                                                  l




                                                                                                                                     Page 22
                                                                                       ll




          Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 23 of 42 PageID #: 235
                                                                                      l




                                                                                      .|




                                                   sniaTE                                             0F RHODE ISLAM)
                                                                                                                                                                                            _                               "
                                                    '71LLSUPERIQRCOUBT'“                                                                                                           __

                                                                                                      SUNIMONS
                                                                                  l




                                                                                  |



                                                                                                                                    C'rvil                 Action File            Number
                                                                                  |
                                                                                                                                    nn  nnfn nnnn A
                                                                                                                                    fL/‘AUA l-UULA‘f
                                                                                  |




Plaintiff                                                                                                                           Attorney for the Plaintiff 0r the Plaintiff
Ashley Saint Angelo ppa Anthony                   St. A‘lngelo                                                                      Ashley Saint Angelo
V.                                                                                                                                  Address of the Plaintiff’s Attorney or the Plaintiff
                                                                              |




Aidan Kearney,J111ianne Kearney
                                                                           I




Defendant                                                                 l
                                                                                                           .                z
                                                                                                               ‘




Licht Judicial        Complex                                             |
                                                                                            ’
                                                                                                                                    Address                   'of       the Defendant
Providence/Bristol County                                                                                          .'               1-1 1              Mason RD
                                                                                                                                         '             '

                                                                                                                                                                         "
250 Beneﬁt Street                                                         1
                                                                                            .V~




Providence RI 02903
(401) 222— 3250
                                                                                                                        V       I    ‘




To THE DEFENDANT,- Turtle Boy Sports
    The above-named Plamtlﬁf has brought an actlon agalnst yo'u in. saJd Supenor Court in the county
1ndlcated above You ape hereby summoned and requlred to .serve upon the Plamtlﬁ’s attorney, whose                                                                                                                                          3.


address 1s Ilsf" d-ab0ve an answer .to the complamt whlch ls herew1th served upon you Wlthm twenty (20)};
                                                                                                       "i
days after serV1ce ofthls Summons upon y'Qu, excluswe ofthe day O_f serwce                                                                                                                  -
                                                                                                                                                                                                    'i->~
                                                                                                                                                                                                            ‘
                                                                                                                                                                                                                s   .   V




     If   you    do SQ Judgment by default W111 be taken
                faJl t0                                                                                                                                                  amst you for the rehef demanded                        Ii   the
complaint. YOU: answer must also be ﬁled w1th t_he court.

     As provided    Rule 13(a) o'f the Supenor Court Rules of iyill Procedure unless the relief demanded 1n
                       1n
the complaint ls for damage ansing O_ut Of .yOur ownershlp, malntenance operatlon or control of a motor
vehicle, or unless otherwise pr0v1ded 1_n Rule 13(a), your answer must "state as a counterclaim any related
claim which you may have agamst the Plamtlff or you will thereafter b_e barred fro'm making such claim 1n
                                                                                                      ‘~
any other action.                         ~
                                                                      I
                                                                                                  =                                                                 -        --         r       I




                                              ~
                                                    ray
This   Summons was          generated on I/l 2/2021
                                                                                                                                             "
                                                                                                                                                 I-j

                                                                                                                                                       /s/   Henry           chh
                                                                                                                                                  "Clerk



                                       Witness; the seal/waterrnark of the Superior Court
                                                                  I




                                                                  |




                                                                  |




                                                                  |




                                                              I




                                                              l




                                                              |




                                                          |




                                                          l




                                                          l




                                                      |




                  ~

                                                      |




SC—CMS—l        (revised July 2020)
                                                      l




                                                      l




                                                                                                                                    Page 23
                 Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 24 of 42 PageID #: 236


                                                           STATE OF RHODE ISLAND
_
                                     ‘
                                                   4—SUPER10R COURT
                                                                        '




Plaintiff                                                                                                                                           Civil Action File   Number
Ashley Saint Angelo ppa Anthony                         St.     Angelo                                                                              PC—2021-00224
v.

Aidan KeameyJulianne Kearney                                        I




Defendant                                                           g




                                                                    |




                                                                                            PROOF OF SERVICE
        I    hereby certify that on the date below                                          I   served a copy of                th1_s   Summons, complaint, Language Assistance
                                                                                                                                                ‘


Notice, and              all   other required documents recelved herew1th up.“                                                              3       theDefendant, Julianne Kearney, by
                                                                                                                                        L
delivering or leaving said papers m_thelfollowmg                                                        manner     7?   =   ‘




            D With the Defendant personally
            D    At the Defendant’ s dwellmg house or usual place Qf abode Wlth a person 0f                                                                    sultable age   and discretion
                                                                                                    ~                                                            -
                 then residing therein   '_;   ‘

                                                   z;
                                                                                .
                                                                                        A                          ~




    I
        ,


             t
                 Name prerson of suitable               agfg’       md dlscretlon
                 Address 0f dwellmg house orusual place of abode




                  as noted below.




            D With a guardian or conservator of the Defendant                                                                           '


                                                                            '               ”   L




                 Name    ofperson and designation                                   ~




            D By delivering said papers to the ?ﬂomey general or an assistant attorney general if serving the state.
            D Upon a public corporation, body, 0r authority by delivering said papers to any ofﬁcer, director, or
                 manager.
                  Name    of person and designation




                                                                {
                                                                                                        Page   1   of2




SC—CMS—l              (revised July 2020)




                                                                                                          Page 24
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 25 of 42 PageID #: 237
                                                                                       i




                                                                                       y




             ‘



                                                             STATE 0F RHODE ISLAND
                         Ean                          ——~— SUPERIOR COURT;—                                                                       --




     Upon          a pn'vate corporation, domestil: or foreign:
      D By delivering said papers to an olfﬁcer or a managing or general agent.
                 Name of person and designation
      D          By leaving said papers at the office of the                                                      corporation with a person employed thereih.

                 Name of person and designatioh
      D By deliven'ng said papers to an zilgent authorized by appoinhnent or by law t0 receive service of process.
          Name         of authorized agent
             If the agent      is     one designated         by! statute to recelve                                       servme further notice as required by                              statute   was given
             as noted below.                                  t
                                                                                  _|            C~~_:;_
                                                                                                          a
                                                         _




     D   I       was unable      to   make     servweaftelrthe followmgreasonableattempts                                                                       1-   ;
                                                                                                                                                                          .'
                                                                                                                                                                               ».




SERVICE DATE:                                                                                                 I

                                                                                                                                    }_.'1sBRYICE       FEE$              ."


                                    Month          Dax                                 Year                                               ”            ~   ‘




slgnature of SHERIFF or                       DEPUTY SHERIFF oi CONSTABLE                                                                     V




                                                              2)


SIGNATURE 0F PERSON OTHER "HAN A SHERIFF                                                                                       or       DEPUTY SHERIFF or CONS ABLE MUST BE
                                                                                                                           ‘




NOTARIZED
                                                                                                                                                                                                            ‘




                               _,




Signature


State of

County of

      On this                            day of                                                                                before me, the under31gned notary public personally
appeared
                                                                              I
                                                                                                                                '
                                                                                                                                    '
                                                                                                                                          "
                                                                                                                                                               D         personally      known   to the notary

or       D          proved          to   .
                                             the   notary                                   through                satlsfactory
                                                                                                                     '
                                                                                                                                          év1dence              of              identiﬁcation,   which      was
                                                                              I



                                                                                                                         ;“to       be the person              who            signed above 1n    my    presence,
and   who swore           or afﬁrmed t0 the notary that the contents 0f the document are truthful to the best of his or her
knowledge.                                                                i




                                                                                                                    Notary Public:
                                                                          l




                                                                                                                    My commission expires:
                                                                          I
                                                                                                                    Notary identiﬁcation number:

                                                                      !
                                                                                                                   Page 2 of 2

                                                                      i




                                                                  |




                           ~
                                                                  l                        A.



SC—CMS-l              (revised July 2020)
                                                                  I




                                                                                                                     Page 25
Plaintiff
             W
       Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 26 of 42 PageID #: 238



                    /   WA   .
                          OD E




Ashley Saint Angelo ppa Anthony
                                    ﬂ




                                  ‘S\,V
                                                   STATE OF RHODE ISLAND




                                                  St.
                                                      SUPERIOR COURT
                                                         SUMMONS



                                                        Angelo
                                                                       Civil Action File
                                                                       PC-202 1 -00224

                                                                       Ashley Saint Angelo
                                                                                               Number

                                                                       Attorney for the Plaintiff 0r the Plaintiff

V.                                                                     Address 0f the Plaintiff’s Attorney 0r the Plaintiff
Aidan Kearney,Julianne Kearney
Defendant

Licht Judicial     Complex                                             Address 0f the Defendant
Providence/Bristol County                                              111   Mason       RD
250 Beneﬁt       Street                                                Jefferson        MA   01522
Providence RI 02903
(401) 222-3250


TO THE DEFENDANT, Aidan Kearney:
     The above—named                Plaintiff has brought        an action against you in said Superior Court in the county
indicated above.          You       are hereby    summoned and        required to serve         upon   the Plaintiff’s attorney,   whose
address    is listed    above, an answer to the complaint Which                    is   herewith served upon you within twenty (20)
days after service of this                Summons upon    you, exclusive of the day of service.

     If   you   fail to      do    so,    judgment by default will be taken against you                for the relief   demanded   in the
complaint.      Your answer must              also be ﬁled with the court.

     As provided    Rule 13(a) of the Superior Court Rules of Civil Procedure, unless the relief demanded in
                        in
the complaint is for damage arising out 0f your ownership, maintenance, operation, 0r control of a motor
vehicle, or unless otherwise provided in Rule 13(a), your answer must state as a counterclaim any related
claim which you may have against the Plaintiff, or you will thereafter be barred from making such claim in
any other   action.


This   Summons was            generated on 1/12/2021.                        /s/   Henry Kinch
                                                                             Clerk



                                              Witness the seal/watermark of the Superior Court




SC-CMS-l        (revised July 2020)




                                                                      Page 26
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 27 of 42 PageID #: 239



               m.)      ﬂ      Q
                       ?ODE wus‘
                                            S TATE         0 FRH 0 DEI S LAND
                                                    SUPERIOR COURT
Plaintiff                                                                            Civil Action File    Number
Ashley Saint Angelo ppa Anthony           St.   Angelo                               PC—2021-00224
V.

Aidan Kearney,Julianne Kearney
Defendant



                                                     PROOF OF SERVICE
     I   hereby certify that 0n the date below       I   served a copy 0f this   Summons,   complaint, Language Assistance
Notice, and      all   other required documents received herewith         upon the Defendant, Aidan Kearney, by delivering
0r leaving said papers in the following manner:


     U With the Defendant personally.
     D    At the Defendant’s dwelling house or usual place of abode with a person of             suitable age     and discretion
          then residing therein.
          Name



                 —of person of suitable age and discretion
          Address of dwelling house or usual place of abode


           Age
           Relationship t0 the Defendant


     D With an agent authorized by appointment or by law to receive service of process.
          Name    of authorized agent
           If the agent is   one designated by   statute to receive service, further notice as required   by   statute   was given
           as noted below.




     U With a guardian 0r conservator of the Defendant.
          Name    0f person and designation

     D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
     U Upon a public corporation, body, or authority by delivering said papers t0 any ofﬁcer, director, 0r
           manager.
           Name    of person and designation




                                                             Page   1   of2




SC-CMS-l         (revised July 2020)




                                                               Page 27
       Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 28 of 42 PageID #: 240



                  i.“ I‘    '
                                                   STATE OF RHODE ISLAND
                                                       SUPERIOR COURT
     Upon   a private corporation, domestic or foreign:
      U By delivering said papers to an ofﬁcer or a managing 0r general agent.
        Name 0f person and designation
      U By leaving said papers at the ofﬁce 0f the corporation with a person employed therein.
        Name of person and designation
      U By delivering said papers to an agent authorized by appointment or by law to receive service                            of process.
       Name 0f authorized agent
        If the agent is   one designated by         statute to receive service,          fuﬁher notice as required by statute was given
        as noted below.



     U Iwas unable to make service after the following reasonable attempts:


SERVICE DATE:                         /        /                                       SERVICE FEE   $
                    Month Day      Year
Signature   of SHERIFF or DEPUTY SHERIFF                    or       CONSTABLE

SIGNATURE OF PERSON OTHER THAN A SHERIFF                                          0r   DEPUTY SHERIFF       0r   CONSTABLE MUST BE
NOTARIZED.

Signature


State 0f

County of

     On this                day of                               ,
                                                                     20       ,
                                                                                  before me, the undersigned notary public, personally
appeared                                                                                            U     personally   known   to the notary

0r    U     proved     to       the       notary    through          satisfactory        evidence    of     identiﬁcation,     Which     was
                                                                          ,
                                                                              to   be the person    Who    signed above in     my   presence,
and Who swore 0r afﬁrmed              to the notary that the contents             0f the document are truthful to the best 0f his or her
knowledge.
                                                                      Notary Public:
                                                                      My commission expires:
                                                                      Notary identiﬁcation number:
                                                                     Page 2 of 2




SC-CMS-l       (revised July 2020)




                                                                      Page 28
    Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 29 of 42 PageID #: 241
                                      I   --.   Arr.
                                                   ..
                                                      - -
                                                            ..
                                                                 -   .-. -..'r -.-. - -.-.- --.—
                                                                                                         .   .
                                          r




       STATE OF RHODE ISLAND AND                                                                   I




                                                                                           i:
                                                                                           l




                                                                                           Ii

                                                                                               I




                                                                                                         SUPERIOR COURT
                                                                                           :l  I




    PlainﬁElPeﬁﬁoner                                                                                                                            e Number
                                                                                                                      ﬂ Sr-Mﬂ/o
    HSMM W       iv:                  Maw               £ MEho/{Y                                                                              L-ao'aqbb’aaﬂ
    'Ia?    2ij             MUM! mt                                                        (Zum-Im)                       ﬂ? am
    Dejgndangkwgrll‘dﬁtll’tm                                                                                      v
                                                            “Nagy                                                      Wﬁééjf?                                                                       JR

     1/!   MM M                       M&réoa                                           w                 Q55);                                                                       comm
                                                                                                                                                                                                              izzAgs


                                                                                                                                                                                                     KINCH.


                                                                                                                                                                                                              PH
                                              ORDER" MOTIONINﬁ
                                                                                       I




                                                            FORIMA PA’UPERIS
\    / GRANTED:              It ls

      the complamt, petition or
                                      hmcby            ordcr'ed that ﬂae                                                     ﬁﬁE/Peﬁﬁoner          D DcfcndanﬂRxpondcnt may ﬁle E
                                                                                                                                                                                F’
                                                                                                                                                                                     'RIQR
                                                                                                                                                                                             FILED

                                                                                                                                                                                                     s. I2
                                                                                                                                                                                                              gm;
                                                        appc'zlll                                      wrthoutp              ent of the ﬁling fee and fhatthe duly     amhonzcd      U               HENRY

       oﬁcer   m accordance With Tiﬂei9, Chaptcrp 5W1}                                                                                      and process)      of the Rhoda Island
                                                                                                                                                                                     L5
                                                                                                                                                                                                              ”21
       General Laws          shall serve Witholut charge to the                                                          Wins,     amﬁE/Peﬁﬁoner E1 DefendanﬂRcsPondcnt any
       and all summonsme, complainisl'or petitions moﬁo                                                                               chs and all other required documéms        m
       This matter Wiﬂaoui charge.                                                    lj




D
                                                                                  |




       GRANTED:              It Is    hereby ordered that The                                                         D lenﬁElPeﬁﬁoner E1 Defendant/prondent may order
       tanscn'pts Without charge.                                                                                                                                  '



                                                                                                                                                                             .
                                                                                  |‘|=




1:!   DENIED                                                                      II


                        .




                                                                              H




     Entm'ed as
                l
                    c
                        lnl
                            Order ofﬂle court 0n

                            IV   |\
                                      ﬂnA
                                      W   “H
                                                  l
                                                                                  l
                                                                                                   '
                                                                                                                       BY
                                                                                                                       IS/
                                                                                                                               36mQC     \
                                                                                                                                                     /f)!   é/L/
                                                                              i
                                                                                                                       Clerk         -




                                                                          I
                                                                              I
                                                                                                                        g
                                                                                                                       ls/    \l
                                                                                                                       Judicial
                                                                                                                                   WM
                                                                                                                                   Gﬂcer
                                                                                                                                             [4.CLAN
                                                                          I




                                                                          f



                                                                                                                        True Copy Attcst
                                                                      I




                                                                                                                        ¢MM/i.
                                                                                                                 Ofﬁce ofClerk of Superior Court
                                                                      I




                                                                                                                 Counties of Providence 8: Bristol
                                                                     -'
                                                                                                                     Providence,   mum  Mzmd




                                                                                                                         Page 29
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 30 of 42 PageID #: 242


                                                     STATE 0F RHODE ISLAND
                    MI.)
                         g
                          4         <9                    SUPERIOR COURT
                             ODE ‘59



  Plaintiff                                                                     Civil Action File   Number
  Ashley Saint Angelo             PPA Anthony St.      Angelo                   PC-2021-00224
         V.

  Defendant
  Julianne Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                            TEMPORARY RESTRAINING ORDER
    In the above-entitled cause            it   is   ordered that the same be set       down   for hearing   0n the prayer(s) for a
                                                                                                                4th
preliminary injunction contained in the Complaint on 01/25/2021 at 2:00pm (Courtroom 16,                            Floor); and that,
in the   meantime and until         further order 0f the court


    1.        The   Plaintiff’s   prayer for a Temporary Restraining Order              is   GRANTED.

    2.        The Defendant, Julianne Kearney,          hereby restrained from interfering with, molesting,
                                                                is

              harassing, threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


    3.        This restraining order shall expire on 1/25/21.

    4.        OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                           BY ORDER OF:
   1/ 12/2021.                                                  /s/   Marybeth Rachiele
                                                                Clerk
                                                                ENTER:
                                                                /s/   Melissa E. Darigan
                                                                Associate Justice




SC-CMS-18           (revised July 2020)



                                                                      Page 30
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 31 of 42 PageID #: 243


                                                    STATE OF RHODE ISLAND
                                                            SUPERIOR COURT


  Plaintiff                                                                    Civil Action File   Number
  Ashley Saint Angelo             PPA Anthony St.     Angelo                   PC-2021-00224
         V.

  Defendant
  Aidan Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                           TEMPORARY RESTRAINING ORDER
   In the above-entitled cause            it   is   ordered that the same be set       down   for hearing   0n the prayer(s) for a
preliminary injunction contained in the Complaint on 01/25/2021 at 2:00pm; and                                 meantime and until
                                                                                                    that, in the

further order of the court


    1.        The   Plaintiff’s   prayer for a Temporary Restraining Order             is   GRANTED.

   2.         The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                       is

              threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


   3.         This restraining order shall expire on 01/25/21.

   4.         OTHER:

  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                          BY ORDER OF:
   1/ 12/2021.                                                 /s/   Marybeth Rachiele
                                                               Clerk
                                                               ENTER:
                                                               /s/   Melissa E. Darigan
                                                               Presiding Justice/Associate Justice/Magistrate




SC-CMS-18           (revised July 2020)



                                                                     Page 31
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 32 of 42 PageID #: 244


                           /
                                                                  STATE OF RHODE ISLAND
                                                    Honor
                                            «Inn»



                         p
                         J9             9°                                SUPERIOR COURT
                               ODE   \sU“




  Plaintiff                                                                                 Civil Action File   Number
  Ashley Saint Angelo                                                                       PC-202 1 -00224
         V.

  Defendant
  Aidan Kearney
  Licht Judicial        Complex
  Providence/Bristol County
  250 Beneﬁt          Street
  Providence RI 02903
  (401) 222-3250


                                                            TEMPORARY RESTRAINING ORDER
    In the above-entitled cause                         it   is   ordered that the same be set        down    for hearing   0n the prayer(s) for a
                                                                                                                                 4th
preliminary injunction contained in the Complaint on 01/25/2021                                  at   2:00pm (Couttroom      16,     Floor) and that,
in the   meantime and until             further order 0f the court


    1.        The   Plaintiff’s      prayer for a Temporary Restraining Order                          is   GRANTED.

    2.        The Defendant, Aidan Kearney,      hereby restrained from interfering with, molesting, harassing,
                                                                     is

              threatening, annoying 0r contacting the Plaintiff in any manner, directly 0r indirectly.


    3.        This restraining order shall expire 01/25/21.

    4.



  A COPY OF THIS ORDER AND A COPY OF THE COMPLAINT SHALL BE SERVED UPON THE
DEFENDANT, AIDAN KEARNEY, FORTHWITH.

  Entered as an Order of the court on                                       BY ORDER OF:
   1/ 12/2021.                                                              /s/   Marybeth Rachiele
                                                                            Clerk
                                                                            ENTER:
                                                                            /s/   Melissa E. Darigan
                                                                            Associate Justice




SC-CMS-18           (revised July 2020)



                                                                                  Page 32
           Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 33 of 42 PageID #: 245




                                                                                          ““3“                     ‘7'“
     '


          S'EAIB OP REODEISLAMDAND                                                                         :‘r-v

                                                                                                               I
                                                                                                                          YROVDHJCEPIANTAIIONS



                                                                                       [summon COURT

                  U PLAINTIFFIPETII'IONER‘S U DEFHQDANI‘IRESPONDENT’S MOTION
                                 TO PROCEED) m FORMA PAWHIS
                                                                                      I
                                                                                                                           Ma: M
     PlainﬁE/ze                              f
                maze: 9< ﬂ’Uc/dlf ”5767;”5/5 C5321]
                                                  ~§oaboozzxf
         ﬁSA/éy
                                                                                                                                                                                      m
              W‘Kwi/IIMLOUC ﬂvmw/A £7 m?W6
                                                                                                                                     '                        --
                                                                                                                                                                                              us
         ’5“!

                                                                                                     Turr/cbw/ 3wr7’5
                                                                                                                                                                   COURT                      I2:
         gifﬁwagznnﬁc                        KeArnm/                                                                                                                                  mac”.

                                                                                                                                                                                              PH
         Ill      MHSOVL         Lt)        Acﬂerlsan                                                MA            0:522                                                      FILED
                                                                                                                                                                                      s.      12

         UMmmeﬁcialComphX                                                         I                    D     Noel Judicial Complex
                                                                                                                                                                   SUPERIOR




                                                                                                                                                                                              4m
                Newport Comiy
                                                                                  i




                                                                                                              Km: County                                                              HENRY




                45 Washington Square                                                                          m                                                                               21
                                                                              l
                                                                                                                  QuakcrLam:
                NEWPOIﬁ Rhodc Island.       02840—2913                                                        Warwick, Rhodc Isl'and 028 86—0107
                (401) 84-1—8330                                                                                (401) 822—6900
         U Mchaﬂl Judicial Complax                                        :



                                                                                                       U      Licht Judicial Camgglax
                Washington Comlty                                      J

                                                                                                               ProvidcnocﬂBﬁstol County
                4800 Tower E311 Rnad                                                                           250 Beneﬁt Sﬁect
                Wakeﬁeld; Rhoda     mam 02379—1239                                               .
                                                                                                               Providence, Rhoda Island 02903—2719
                 (401) 7824121                                        l
                                                                                                               (401)453—3230


           NOW comes ﬁne         El PlainﬁﬁPcﬁﬁmilcr                                       D Defendaut/Rcspondcﬁt and plays that ﬁis coiIrt WaiVC           the:

    .Eing       fees, service   of pmccss fox, and ﬁanscu'pt                        PhinﬁﬁPeﬁﬁonCI    costs on the grounds that the E]
    D Dcfcndani/Rmpondcptis prescnﬂy indigent and as such, has no ﬁmds With Which to pay ﬂmsc costs.

           An Aﬁdavit in         SuPport ofMoﬁOIJL to                                       Pmccui in Fonna Pameﬁs             is   submitted in sugport of this
    moﬁon.                                                        I




                                                                  |




                                                                  J


                                                                  |




                                                                  |                                                 I




                                                              .
                                                                                                                                         Rh   dam dB 8r
         Isl    ﬂux             M            4&4?)                                                                                       Nébman
          ATIBImveTyﬁor The     U Plamgaﬁﬂﬁﬁén-Er U Defendant/Rmpondmt
          01:   ﬁle   U PlainﬁﬁPcﬁﬁoucr D Dcfcddanf/Rcspondcnt
                                                          ;
                                                                                                                                         ????MM-
                                        '


          Tclﬂhonc ngbcr.                                 l




                                                       i




                                                      Z




'                                                                                 '


     Smcdor—B             (reviscdjannzry 2019)
                                                  }
                                                                                                           Page 33
    Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 34 of 42 PageID #: 246




          .




                                                                                    I
                                                                                        |




                                                                                            —.,
                                                                                               p\.  i'-
                                                                                                           |.;.5-",-:.-   -




        STATE 0F RHODE ISLAND AND                                                           mlsélfwhﬁ -3451                   PROVEENCE PLANTAIIONS
                                                                                    I




                                                                                l




                                                                                I




                                                                                |




                                                                            1




                                                                            j
                                                                                            SUPERIOR COURT

Zigzag             #0126;            mam       i   mg”?! ﬂ
                                                           ST-mf‘m                                                              EF¥§V D’ABH
tlaﬁ           QOJarvwiLl/W;              ma       gumqmz) ﬂ; 07g
,gﬁffgamg?3ﬁdﬁtne                              Keml‘noy v «mm wz/                                                                                   .
                                                                                                                                                                               a         Ln
                                                                                                          ya f7}                                                               "
                                                        m ow;                                                                                                                            41‘     '




 m Mun              M @Mmm
               .
                                                                                                     .                                                              CT.

                                                                                                                                                                    z          :L        c'x‘s

                                                                                                                                 -


                                               .                                                                                                                    ,3         e:        7;;
                                                                                                                                                                                         ‘°‘
                                        ORDERLMOTIONmFom PAUI’ERIS                                                                                                  mgi N
U
    .




        W:
        the
        oﬁcer in accordance
                             It is

              complaint pcﬁﬁon, or
                                     hereby ordereld thai
                                                                        i




                                                                                             ﬂm U PlainﬁEPeﬁﬁoner
                                                  payment of the ﬁling fee and ’rhatfhe duly authon'zcd
                                               appezil'withoui
                                                                                                                                 E1 Dcfcndant/Rmpondent   may ﬁle
                                                                                                                                                                    o __
                                                                                                                                                                    E:

                                                                                                                                                                    3‘5
                                                                                                                                                                    'h
                                                                                                                                                                          LL


                                                                                                                                                                               g
                                                                                                                                                                                -




                                                                                                                                                                               >-
                                                                                                                                                                                         g
                                                                                                                                                                                         "'5         ‘


                                                                                                                                                                                                     (


                              With" Tiﬂef9, Chapter 5 (writs, summons, and process) of The Rhoda Island                                                                        §    *.   g;
        General Laws shall serve Withmlxt charge to the D PlainﬁﬂPetiﬁoner U DefendanI/prondsni any
        and all smn'monsm, complaints b: peﬁﬁons, motions, orders, and all other required documents in
        This matter Without charge.                                 l




                                                                    I




D       GRANTED:
                         ‘




                             It is   hereby   orderéléd that the                                  D Plainﬁﬁ/Peﬁﬁoner D DefendanI/Rmpondcnt may order
        transcripts Without charge.                                                                                                                          .




U       gm           ~
                                                            i




                                                            l
                                                                I




    Entered as an Order ofﬂm court én                                                              BY ORDER OF:
                                                        i


                                                                                        .          /s/
                                                        i
                                                                                                   C1613:



                                                                                                   IS/
                                                    i




                                                   l'                                              Judicial       Oﬁcer




                                                                                                          Page 34
       Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 35 of 42 PageID #: 247




                                                                                                                   'ah“
                                                                                                                         3,?      PRQVDENCE                 Wm
                                                                                          SHEERIOR COURT

           EPWIBEEIIONER S UDEE‘ENDARTIRESPOI‘DDE‘IT’S AFBEAVIIIN
                  SUPPORT OF MD’HON 0 PRO CEED 1N FORM ?A‘UPERIS                                   '1'
                                                                                                                                                                                                            JR       .145

                                                                                                                                  AMIZO                                                   COURT                      :2:


    gﬁﬁmﬁm54 mm                                                       I                            @753”?         ﬂ 9”                  ,‘zlfmbe‘aoal-          3a»;                                 I'M
                                                                                                                                                                                                            KIHCH.

                                                                                                                                                                                                                     PH

    1M ﬂow mum;                                                       ﬂvz                                 ﬂawfw                        3'    apiw                                                    I‘ll
                                                                                                                                                                                                            S.       I2

     ﬁe.   Bml‘m
               IMM                                KCAMMI                                                  ’me‘l 5PM“                                                                      SUPERIOR




                                                                                                                                                                                                            HENRY
                                                                                                                                                                                                                     mg
     ﬂ      Mann         M                    ﬁﬁfoqoa                                                    x414     02544                                                                                              21

PERSONAL        MOMON
mﬂé/‘kw                       M               ”ﬁnned?                                                                       Aa-
ADDRESS: /2‘}            ﬂw/r IAMZﬂ/U IWC
                                  Kf
                                                                                                                     '

                                                                                                                            mm:        Z


                                                                                                                            NUMBEKOEmmmm
                                                                                                                                                        miuéﬂnuw

    mm
    QIY: 241m    (ova)
                 .




                 40i’352’798/
                                                        0079/;
                                                                                              i
                                                                                               l




                                                                                                                                   7
                                                                                                                                            '           5   _
                                                                                                                                                                   .




                                                                                                                                                                i /®              ~
                                                                                                                                                                                      g




    mommommm
                                                                                           I




                                                                                          g




    mom:             BY       yam              WSW“;


.
    WEEK-
    ADDRESS;
    INCOME: $             -
                              '



                              -
                                              -
                                                        permim
                                                                                     3
                                                                                      :



                                                                                                                                mmmm
                                                                                                                            Howmmsc

                                                                                                                                MCOME-s
                                                                                                                                                I




                                                                                                                                                    .
                                                                                                                                                                       EIY
                                                                                                                                                                       1)::th
                                                                                                                                                                             UN
                                                                                 I




.
    0m mcom (GOWBBW‘, CEED                                                                               SUPPOR'LALDJONY, PMDN, BIC)

    mcoMEPERMONIB‘; 4                 l   f                                 [I                                                  SOURCE(S):   5 S DZ

    mmmm                                                                             -



                                                                                                                                mmms
                                                                          ll


_



    IEOWNHOWVALUE
    IERENI:Mom:aLY$
                                  SQ                                  j




                                                                      i
                                                                                                                                                                  502 ()0
                                                                                                                       h




       WDHWHomsm
    EBOARD                                                        '




                                                                                                                                mmmmmmmormzs                                 ‘ZOO. 00'
    mmommﬂ                                ,2      (20                                                                      ._

                                                                                                                                  mx.
      $____~_ mm:s ISO
       Gass-    (5 0              ,




    300D (MONEY): $               QSA/I‘W                     ﬂy
    (Iomemomms
    CHILD   SUPPORIPAJD MONEY): :&
    om(SPEaH).—$                               Q              g




                                                              l
                                                                                                         Page I   on
                                                          I                                                         Page 35
       Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 36 of 42 PageID #: 248




                                                                                                                                                     I.




       sum OB RHODEISIANBAND.                                                                                                                    1




    ASSEIS                                             VAIDEI                                                                                             UABTrmFS                               AMOUNT                             1.     |                          1&5

    momma];                             $       7m—                             [le‘o                                                                     wmcemomxvm                             s         3                        000R.




    m
    Tm“: 92am ‘ch
          goob
                                  -
                                      82am                     .




                                                                                                                                I
                                                                                                                                     ,




                                                                                                                                    l’




                                                                                                                                         -
                                                                                                                                                     .    COURIOBLIGAJIQN’smom,
                                                                                                                                                               FMEESHIUHOM
                                                                                                                                                          mmmmmmmmsm
                                                                                                                                                                                                  3       é
                                                                                                                                                                                                              g
                                                                                                                                                                                                                  ’




                                                                                                                                                                                                                                    :au'PERsOR
                                                                                                                                                                                                                                                     FILED
                                                                                                                                                                                                                                                             KIHLH.




                                                                                                                                                                                                                                                             S.

                                                                                                                                                                                                                                                             Y gm
                                                                                                                                                                                                                                                                      sz'


                                                                                                                                                                                                                                                                      l2

    mmAI,mUcL                                                                                                                  i'
                                                                                                                                                          MEDICALBJILS:          ..       ,          s   Q
                                                                                                                                                                                                                      '




                                                                                                                                                                                                                                                             HEHR

    MDIORCYCLE                          s                                                                                  I
                                                                                                                                                     ~
                                                                                                                                                          15333:                                                                                                      2}
                                                                                        _
                                                                                                                           IL
                                                                                                                                                          ommmmcamm,
    BAMAQCOUNTBALANCES
                                                 '


                                                                                                                       I
                                                                                                                                             ’

                                                                                                                                                                   EDUCAJIOLLEIQ):                   3.223. 00              M047“
    CHECKING:                            $           [2‘           lZ.‘                                                                                                                                           T gawk“—
    SAVINGS:                             s                     d?                                                  i




    REALrBDPEKTY:                           $                  C)
                                                                                                                  .'




    0mm             (33331333,                                                                                I




       STOCKS,BONDS,EIQ)                    s                          Q:
                                                                                                          |




        I   jglﬂ/W        w     J¥a4llf                                                 7|
                                                                                                                                                 aﬁmtﬂmtmcicﬁbnnaﬁonpmvidcdistrmhﬁicompktemi




                                                                                                                                                                                                         M
     mmthcbstofmylmoﬂedgc.Iamawmcﬂzatmyﬁlscsmmmtorrqmmhmkmwmglymadc
    shaﬂcamcmetob: subjectto chargs ofﬁmhmﬂmwﬁhﬁckwsofﬁcsmﬁkhodckhndmd
    vaidmcePIanmﬁons-                                                                                ll




                                                                                            I
                                                                                                I'




                                                                                                          -
                                                                                                                                                          '




                                                                                                                                                                       SmM
                                                                                                                                                                       Wofﬁm
                                                                                                                                                                                          Jt/   2M
                                                                                                                                                                                          PWBUiODEE orﬁgc
                                                                                                                                                                                                                                         u"




                                                                                                                                                                       Deﬁnﬂanﬂﬁmpondmt
                                                                                                                                                                                                                                         _~...:4..




                                                                                        i




                                                                                        I
                                                                                                                                                                                                                                              ,
                                                           '
     smirof                                                                         i

                                                                                                                                                                                                                                          nu»...—




     Couﬁyof           .                                                            l




        Onﬁﬁs                   dayof                                           l

                                                                                                                                                               ,
                                                                                                                                                                   bcﬁn'c ms, ﬂlcundcm'gnaimiarypubﬁg pcsonzlly                              .4.-




.
     39PM       .
                                                                                l

                                                                                                                                                                                      D
                                                                                                                                                                                     pcmcnally hmwn to me or U-
                                                                                                                                                                                                                                              .—




     pmved
                                                                                                                                                                                                                                             n...




                to         mo         ﬁmougl                                   éaﬁsﬁcmW                                                                        evidcncc   of   idmﬁﬁwﬁun,                Which        wag

     Who swan: DI aﬁmedﬁ) me ﬁxatﬂlc comm ofﬂlc docummt arcimihﬁxlm ﬂabbmtofhis orhcrknowledgz;
                                                                                                                                                              ,inbcthcpcrsonwho siglcdabow:      111me                                        .n.




                                                                           l!
                                                                                                                                                     Nmﬂnbﬁ:
                                                                                                                           .                         My commission axyim:
                                                                                                                                                     Nam idmﬁﬁcaﬁuu numbcr.
                                                                           I




                                                                       I




                                                                       I




                                                                   J
                                                                                                                                                                    Page 36
                Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 37 of 42 PageID #: 249




                                                                       .




                                                                I




 _
       31
                 TATE 0:: 330133 ELANDANDPROVIDENCE PLANTAIIONS
                                  SUPERIOR COURT
                                        .




     ‘ﬁ ?Ravmmcmmsrm                                       n5       KENT u WASENGI‘ON u NEWPORT

 410/69




 A‘JWI
            I
                $ ﬂnTAa/w




                é
                            /




                           VS

                      J_‘uﬁ/m/Ic
                                  ﬂ     grfﬂmw
                                           V.




                                            KeA/n@%!-
                                                             i'




                                                                           77,[7/<Iboy
                                                                                              CASE


                                                                                                 ﬁrg’
                                                                                                        #W                                       a3“
                                                                                                                                                        .




                                                                                                                                                            COURT
                                                                                                                                                                                 JP.      us

                                                                                                                                                                                          ﬁrm:
                                                                                                                                                                                 KIHCH.


                       ‘



                                                                     c__o____mmrs                                                                                        FILED
                                                                                                                                                                                 S;       1'2
 77¢            dtm’eff         O?    7“)"7/méu            ?%I‘TC                ﬂLcH’“      ﬂ     S’VLﬂ/MC           ”Qf/Mé/                               PERIOR




j/m/c            Pays)            M56         MMMM;                           0! Mose              1am»)!            m           //     gm         a         m
                                                                                                                                                                                 HENRY    21m}


     D/Jughm                Ana        (9M      70         25}.       m          arc               421$ 01W;                            ozi      0:145

 mi             8f-     MM;                  Soc/‘AL        Lé’ocun 76L             ﬂum‘ﬂmf‘           f“
                                                                                                            ﬂﬂ-mﬂoc               7         ﬂm wmj
 ﬂu/Sc               mains ﬂ                 EMM’          Wm                ALL bguj/ITCM                   bx’jSﬁzﬂcawmcue
 ﬁnd            Qewzum J/Arrqsdm                           w:              by weﬁﬂr- 0x0     WM; m                                          007’
 Cor
_1/;0lxﬂa—
                MM Trapsmbeh /ﬁ4e or
                  ‘fdw’MJS
                                                                                   @7743? “Aer Mg
                                                                                                                      @071
                                                                                                                                      m 7w
                                                 ”71/               S'e/wp       4");         (WW4:
                                                                                          7476/         go!)

                 ﬂ 0M $0M 75ml                                              £95m Qx/K/ /6mck/<
 4,”)

 m)
 P/KL
                $9
                     11’
                           m»           M7u
                                &n'r/)476)
                                                 Pooh
                                                     ‘ﬂaem
                                                                        1mg
                                                                       numw 4m; cam
                                                                             7/!        Eedm/zé/
                                                                                                 EM<

                                                                                                               7’0
                                                                                                                     Elam  D/g         Moat
TR"             pz/SC            CUM“;            40$                 “TM/           Khmer)                 #J/       é’mr’r                 72
j/l             [wafﬂe                ”/24qu               23m              03’7                 0x4        WJﬂwc)                      (MM)
7W7!             Muzr’               Ppaml     ,1“      bee)                 ﬂ       Sgnd          rm                763     Gef             mm
Paw;
ﬁLSPo/JSC
                     ON
                           Thv‘r’
                                 w
                                       756g
                                             7/17/qu
                                                 Mauls!              7"”‘06
                                                                           14/);     W
                                                                                    "77%:
                                                                                                 ﬁfsfméd
                                                                                                 WoJ   0F
                                                                                                                           ,‘4


                                                                                                                                 F}
                                                                                                                                      ,4,    4M4,“
                                                                                                                                            //   Veer       0M       i




 Sareﬂmﬂg                   é»         ﬁdf           over              MI/u’                 071        [2/94               7’       ?em”
 771W                 #noT/Q/                Mmﬂg                      Mum, H.?Arl/I 3’15 J                                       C’WZJ 56M
 ‘Vhw/I              EMU?              Becééﬁefv                    (glhce Mb OTSr 5/47/22                                        oil        Q/Z
TM              mama row»?                       J“:                1M My 5m 4W 5mm)                                                   40/9 o:              worsg
                                                       g

                                                                                   Page 37
               Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 38 of 42 PageID #: 250




                   WWW                                     ~




                                                                i’




                                                                                                                                                 ..




    ._    Whaf'     am“; I                             ﬂip                Am)3,25%er MW ?”Wma
         "73M;      w'T/Ioor               p     Dm/Bcr'                  ﬂer grwq 02/795 194/55; M)
                                                                     m                                                              w
                                                                                                                                                 .._.._-....._-......-...




    372494          «Wm»              WT 9W1                               EPJWAJJA  77W £41143
         'A/IDs ~29!ka                    Tﬂ           7'                4700M        40         M 7mm                    §4od
         "Aha“          who)?!        7        QZﬂliec)Mg “4w                                            6’21)            92/46     ﬂap
                                                                                                                                               .mu—uu—u...




          parka)                          ,7      64an    PW               19%)                  5r?)         fa»         mm
          fa       {‘ng 7r                       0mm Mt                                    ﬂ)      ﬁzz.            jz-L'Mmcf;
                                                                                                                                               ‘




                                                                                                                                                                                              95
          .ﬂna     ﬂea
                          [m     50,9.           éot M me ﬁ/mu,                                               L7”         awe}      M                                                JR

                                                                                                                                                                                              12:

          [ooI/{IVL'Q                      HLQD            '.|)4/L3         -édﬂJ             -Qﬂ        -
                                                                                                              @ﬂéﬂf             QVOOYOQQ                                             FENCH.
                                                                                                                                                                                              PH
    3H         Hﬁlp        md'
                         W'f’ev/   Drew;                                                   who                    '5.     éar   “a   5M;                                    FS"...



                                                                                                                                                                                     Y_
                                                                                                                                                                                              12

           imam   H0190)    Pﬁ/rce   QMQ/ {#333
                                                                             '



                                                                                                                   @xﬂwa            ﬂP     quom


          anm MAW
                                                                                                                                                                                              21JAN


                          Mét- gar -/+AM §< Sm //                                                            M      2/)    M’jc/L             .
                                                                                                                                                                                     ‘HENR



g


                        ﬂﬂf               bu?“                 ﬁﬂai'cnféx/            “MUM!                  4c    $40M M9}                   —-




         _;        4047/4ch               Mz’é             Mm   ﬂ/n) To; ﬂ“                          ML                 (?vr/W’cj    #5       .—.\-.-—-.




                           g“                              057’  47L 171mm»; Wu:
    ﬂﬁelzedd                     7i       wﬁs                                                                           kmrm/z                n.




          Bar           ﬂbw                    J7me 77                    jwwéezdj        ﬂ/r                           ﬂ ﬂrxmmag
                                                                                                                                              u».




         :OQQP/F
           beﬂv’k
                                  5e}
                         “(”Nﬂr/M L7”
                         ﬁro/M anzzlc
                                                                Q4444

                                                                     M
                                                                            ﬂees)
                                                                            Turﬂé 1104/1
                                                                                           r/-

                                                                                       IT\ gefaueq
                                                                                                    3&4ij
                                                                                                                             w
                                                                                                                             4m)     5:1

          774/     {aﬂa          3‘0           ‘77:!                 ﬂéTZefg-ﬁ/Lb                  014        M/xcg 7/4/41
          ﬂamng             I/w {m                     .
                                                                Ma
                                                               r4      ﬂow myfqy (gm
                                                                         ﬂymwg         'ziq

          ﬂ/Ij/J   [Mug     $42; V0373:           rfﬂkeo. bow». g Wdﬂjée,      Dawn                                     ‘ﬂfke/I

                                                 'j-SWM/L/J/m
                                               "-l
     '


          Snbsuibaimxisﬁommbcﬁmmmﬁcd

          of   PW.                    .            gmbcsmomwahd‘
          @of SADU‘AN                                                    309-!
                                                  'i




                                                                     ,




                                                                                 Page 38
              Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 39 of 42 PageID #: 251




                     RHODEISLWDEIPARTMENT OFPUBLICSAPFTY
                                                  Bivigriart                            efomriffs'
                                                  670N237_Lmzdmzsznug Cranstan, RI 02920
                                               Telephona' (40.l) 275-2900— Fm: (401) 275-2914


ZnhndIquMmmi
M,anmmtanuhEcSzfdy
’mﬂmmmmnnﬁ SthnEm                                               l
                                                                                                                             WMDWaim
                                                                                                                             magrshmmmm
                RHODE ISLAND STATE SEIERIEF GIVE UNIT MORMAI‘ION SHEET
                            ALL MOMHONPROVIDED                                                     mums comm
                                      g 4:377/7                         ..,_.                       IL:-




                                                                                                                                                                    15                    “5
                                                                                                                                                                    ..




                                                                                                       --
                                                                                                            .DAJEOFBHUE'
                                                                                                                                     /       ?-                           Ir‘u


                                                                                                                                                                                 ni'HW'
                                                                                                                                                                                          PW
                                                                                                                                                               Ev

      ADDRESst       ﬂi                      @046:              M                 /[    AIM WHOOR/APM                                                                    r‘L-
                                                                                                                                                                                 b.       \2

                                                                                                                                                                                           J53
                                                                                            5mm:             Zr“           ZIP.-     0979M                sUPL-R‘

                                                                                                                                                                                 HENRY

                                                                                                                                         t
                                                                                                                                                                                           2'1

  _CELL# L/Dl~(o/2$’J~                         QfX/i                             OTHEM

19%??4 €55??? 314,                                                               K&Arnfw                        DAJEOFBMEEE—         V       K
                                                   mat:                                        I

 _ADDRESS- IN              M&Son                 6L)
                                                                                    l
                                                                                                            FLOOR/Arré

                                                                                                                                   0 599
                                                       .




      CITY.    \TiicerSon
                                         r
                                                                ‘

                                                                                                   SIAM.-     mﬂ         ZIP.-
                                                                                                                                              ‘
                                                                                                                                                  I




      CELL#     U   //’(                                        i
                                                                                  02mm
      VMCLEMAKE-                                   MODE}                                           COLOR-           PLAJEMSIAJE

      mom To HAVEW‘I-                                      IES/No                       U   /V\

 PERSONBEJNG SERVED-                          Place   OLMpIownent

      COMMNM:                   ‘7/r 7/6               Do l/                            3%P7g                        $HOME_-

      ADDRESS:        l”        MﬁSon
                                                           '.

                                                                    {N                             cm:-      dVI/crm”              '21P.-    ,o/Jq
                                                                                                                                                      I


                                                                ~


  -

      WORKDAH:             //   /K                                                             WORKHOURS’:         (4f
 PERSONBEZNGSERVED:_                           DasariptiorL

                                     ‘
                                                                           U
      HEIGHT.-                               WEIGBI             1
                                                                                               AGE               HAIR-               RACE.-


      BEARD ya/ré MUSMCHE-                            yag/zés)                  G_L_A§__SE&-   yes/qu         OJEERMARHNGX

                                                           ADDHIOML HVFORMAHON:
                                                                    i




  1                                                                 \




                                                                                                Page 39
         Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 40 of 42 PageID #: 252          l




                                                                                                   |




                                                                                                   I




                                                    31:4“:                                                  0F RHODE ISLAND
                                                                                  J                    SUPERIORCOURT                                                   _         _


                                                                                           l
                                                                                               |




                                                                                                            SUMMONS
                                                                                           l




                                                                                                                                  Civil Action File                 Number
                                                                                           |




                                                                                                                                  rp-ZOZl-UUZAZ}
            '




Plaintiff                                                                                                                         Attorney for the Plaintiff 0r the Plaintiff
                                                                                       |

                .                                                                                                                                 .


Ashley Samt Angelo ppa Anthony                  St.   Angelo                                                                      Ashley Samt Angelo
v.
                                                                                      |
                                                                                                                                  Address 0f the Plaintiff’s Attorney 0r the Plaintiff
Aidan Kearney,Julianne Kearney                                                     I




Defendant                                                                         |




Licht Judicial        Complex                                                     l
                                                                                                                ;   5i
                                                                                                                                  Address of the Defendant
Providence/Bristol County                                                         I
                                                                                                            “
                                                                                                                         _.        111 Mason          RD
250 Beneﬁt Street                                                             l
                                                                                                                                  Jefferson   MA            01522
Providence RI 02903                                                           I




(401) 222—3250
                                                                              |




                                                                              i




TO THE DEFENDANT, Julxame Kearney‘                                                                                            ,




    The above-named Plamuff has brought an acnon agalnst you 1n saldv Supenof Court in the county
                                                '
                                                                                                                                                                                                                      "

indicated above. You are hereb'     ummonedand‘ requlred t0 serve upon the Plalntlffs attorney, whose
address ls hsted above ari anéwer tQ the complamt wh1ch ls herethh served upon you w1th1n twenty (20)
days after'serv1ce of’thls Summons upon you excluswe ofthe da_y of serv1ce.           u                                                                                         ~-
                                                                                                                                                                                     .   -

                                                                                                                                                                                             .
                                                                                                                                                                                                 ‘   I   .
                                                                                                                                                                                                                  .




                                                                                                                                                                                Y.


                                     V0":
                      Judgment y!- ”lefault Wlllibe takenagamstly
                          .;    ..                                                                                                                                         f0        erehefdemandedmthe
                                                                                                                                             "3
complamt Your ansWer must also be ﬁled w1th th court                                                                                                            V




     Asprovided 1n Rule 13(a) of the Supenor Court Rules of C1V11 Procedure Zunless the relief demanded 1n
the complaint ls for damage ansmg out of yOuI ownershlp, mamtenance operatlon :or control of a motor
vehicle, or unless otherwise prov1ded 1n Riﬂe 13(a) your answer muSt state as a __coimterclaim any related
claim which you          may have agamst            the‘Plalntlff                                               O'r
                                                                                                                                  you   will thereafter             be barred fr_om making such claim        1n
anyotheraction.                             -
                                                                                                       =«           -v-                               --    «   4
                                                                                                                                                                           '




This     Summons was           generated on 1/12/l2021




                                            Wimesé the seal/watermark of the                                                                               Superior Court
                                                                          I




                                                                          |




                                                                      |




                                                                      |




                                                                      |




                                                                  |




                                                                  |




                                                                  |




                                                              i




                                                              I




                                                          |




                                                          |


     _




SC—CMS-l            (revised July 2020)                   |




                                                      |




                                                      |




                                                      |
                                                                                                                                  Page 40
             Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 41 of 42 PageID #: 253

                                                                                    |




                                                               STATE OF RHODE ISLAND
                                                       -                        l
                                                                                                                      ___   __._.__                  .._
                                                                                                                                                                                                                                         w     __   .




                                                 ——T—SUPER10R COURT                                                                                                         -———-———-           -




Plaintiff
                                                                                I




                                                                                                                                                                                     Civil Action File                             Number
Ashley Saint Angelo ppa Anthony                        St.          Aingelo                                                                                                  _
                                                                                                                                                                                     PC-2021—00224


:idan Kearney,Julianne Kearney                                                  I




Defendant                                                                       |




                                                                                |




                                                                                                        PROOF 0F SERVICE
                                                                                i




      I     hereby certify that on the date bel'ow                                                  I.        served a copy Of thls                                        Summons, complaint, Language Assistance
Notice, and              all   oth‘er required    documents recelved herew1th upon the Defendant, Julianne Kearney, by
delivering or leaving said papers in                   t_he             followmg manner

       D With the Defendant personally                             ;;




       D         At the Defendant’s dwellmg house or usual place of abode Wlth a person                                                                                                                     ofl'suitable            age and discretion
                                                   '
                                                           "                                                                                                                         ’-'                             '




                 then residing therem
                                                                                                    '
                                                                                                              '                                            -


                                                                        -.              ,                               .




                                             _




  a          >
                 Name   ofperson of sultable age and dlscretlon
                                                                                                4




           “H‘liAddress of dwellmg          house or usual                                              lace of. abode




      ‘5

                 Relatlonshlp to the Defendan

                                                                                                                                                                                                                               i




       U With an agent authonzed by appomtment or by law to recewe serv1ce of process
                 Name of authorized agent                      ¢
                                                                                            .
                                                                                                                  '
                                                                                                                            '   "                '




                                                                                                                                                               .
                                                                                                                                                                   "
                                                                                                                                                                                                    z   .
                                                                                                                                                                                                                 '


                                                                                                                                                                                                                         .'_




                 Ifthe agent    is   one demgnated by                               statute to receive Service, further                                                              nonce as requlred by                            statute   was given
                                        ‘



                                                                                        *                                                “   '                         '
                                                                                                                                                                            "    '         *’                »



                 asnoted below.


                                                                                                                                    “I




           U With a guardian or conservator 01 the Defendan"
                                                                            l

                                                                                        "       -
                                                                                                         ,.




                 Name    ofperson and       designationl'


           D By delivering said papers to the attorney general or an assistant attorney general if serving the state.
           D Upon a public corporation, body,lor authority by delivering said papers to any ofﬁcer, director, 0r
                 manager.                                                   |




                  Name    of person and designation
                                                                            |




                                                                        l




                                                                        l


                                                                                                                      Page               1   of 2
                                                                        I




                                                                        I




                                                                        l




                                                                        I




SC—CMS-l              (revised July 2020)                               I




                                                                        |




                                                                        \




                                                                                                                            Page 41
       Case 1:21-cv-00261-JJM-LDA Document 6 Filed 07/02/21 Page 42 of 42 PageID #: 254




     Upon a private      corporation, domestic 0r foreign:

      D By delivering said papers to an ofﬁcer or a managing or general agent.
           N ame   OI person and designatlon

      D By leaving said papers at the ofﬁce of the corporation with a person employed therein.
           Name    of person and designation
      D By delivering said papers to an agent authorized by appointment or by law to receive service of process.
        Name of authorized agent                                          I




        Ifthe agent      is   one designated by                           statute to recelve    servwe further notice as required by                                   statute         was given
        as noted    below
                                                           >


                                                               21“..»[7’




     U Iwas unable to make servic'c aftel                                     the followmg reasonable attempts



                                                                                                                                                             H

SERVICE DATE:                                                                                                        SERVICE FEE $                        <~ii
                                                                                   ‘-




                              MOnﬂi        Day                            Year                                         I
                                                                                                                               '   '




slgnamre of SHERIFF or            DEPUTY SHERIFF pr CONSTABLE

SIGNATURE OF PERSON OTHER lTHAN A'SHERIFF                                                                   or       DEPUTY SHERIFF                        0_r   CONSTABLE MUST BE
NOTARIZED                              ~
                                                                               ~                                                   _
                                                                                                                                          .
                                                                                                                                              _                              .    ,,          .




Signature


State of

County of
                                           I
                                                                                            ‘




      On this                  day of
                                               ‘


                                                       r
                                                                                                5
                                                                                                        ”before                m       ithe   under31gned notary public, personally
                                                                 "                                      '




                                                                                                                                                  D
                                                                                                    ’




                                                                                                                                                                     known
                                                   ‘


appeared
                                                                                                                           '
                                                                                                                 -




                                                                     :r
                                                                                                                                                        personally               to the notary

or     D     proved       to     the       notary                    l
                                                                              through   satlsfactory                   ewdence                     of     identiﬁcation,         which       was
                                                                     |
                                                                                                ,to be the person                                 who    signed above in         my     presence,
and   who swore     0r   afﬁrmed       t0 the notary that the contents                                      of the document are                         truthful to the best     of hjs or her
knowledge.                                                           |




                                                                                         Notary Public:
                                                                                         My commission expires:
                                                                                         Notary identiﬁcation number:
                                                                                        Page 2 of 2




SC-CMS-l        (revised July 2020)




                                                                                          Page 42
